Exhibit 10.1

 

Execution Version

 

STOCK PURCHASE AGREEMENT

 

by and among

 

GOLDEN NUGGET BILOXI, INC.,

 

AS BUYER,

 

and

 

ISLE OF CAPRI CASINOS, INC.,

 

AS SELLER,

 

and

 

RIVERBOAT CORPORATION OF MISSISSIPPI

 

March 4, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I

DEFINED TERMS; RULES OF CONSTRUCTION

1

1.1

Defined Terms

1

1.2

Rules of Construction

12

Article II

PURCHASE OF SHARES; CLOSING

12

2.1

Purchase and Sale of Shares

13

2.2

Closing

13

Article III

CONSIDERATION

13

3.1

Total Consideration

13

3.2

Deposit

14

3.3

Payments at Closing

14

3.4

Working Capital Calculation

15

3.5

Delivery of Estimated Closing Statement and Proposed Closing Statement

16

3.6

Payment of Working Capital Adjustment

18

3.7

Deliveries at Closing

18

3.8

Excluded Assets

20

3.9

Excluded Liabilities

20

Article IV

REPRESENTATIONS AND WARRANTIES REGARDING SELLER AND THE COMPANY

22

4.1

Organization, Good Standing, Qualification and Power

22

4.2

Authority; Execution and Delivery; Enforceability

22

4.3

No Conflicts; Consents

23

4.4

Capitalization; Subsidiaries

24

4.5

Financial Statements; No Undisclosed Liabilities

24

4.6

Personal Property

25

4.7

Real Property

25

4.8

Intellectual Property

26

4.9

Material Contracts

27

4.10

Permits

28

4.11

Assets

29

4.12

Taxes

30

4.13

Proceedings

31

 

i

--------------------------------------------------------------------------------


 

4.14

Benefit Plans

31

4.15

Employee and Labor Matters

32

4.16

Absence of Changes or Events

33

4.17

Compliance with Applicable Laws

34

4.18

Environmental Matters

34

4.19

Potential Conflicts of Interest; Affiliate Contracts

35

4.20

Insurance

36

4.21

Suppliers

36

4.22

Brokers

36

4.23

Disclaimer of Other Representations or Warranties

36

Article V

REPRESENTATIONS AND WARRANTIES OF BUYER

36

5.1

Organization, Good Standing, Qualification and Power

37

5.2

Authority; Execution and Delivery; Enforceability

37

5.3

No Conflicts; Consent

37

5.4

Proceedings

38

5.5

Brokers

38

5.6

Investment Intent

38

5.7

Financial Ability to Purchase

38

5.8

Ability to Bear Risk

39

5.9

Licensability of Licensing Affiliates; Required Licensees

39

5.10

Compliance with Gaming Laws

39

5.11

Gaming Laws

40

5.12

Disclaimer of Other Representations or Warranties

40

Article VI

COVENANTS AND AGREEMENTS

40

6.1

Conduct of Business

40

6.2

Access to Information and the Property

43

6.3

Confidentiality

45

6.4

Efforts to Consummate Generally

45

6.5

Regulatory Matters and Cooperation

46

6.6

No Solicitation

46

6.7

Expenses; Transfer Taxes

47

6.8

Publicity

47

6.9

Disclosure Schedules

48

 

ii

--------------------------------------------------------------------------------


 

6.10

Employee Matters

48

6.11

Termination of Affiliate Contracts

50

6.12

Isle of Capri and Biloxi Name

50

6.13

Reservations; Chips; Front Money

51

6.14

Buyer’s Right to Make Certain Improvements

52

6.15

Website Links

52

6.16

Transfer of Additional Real Property

52

6.17

Risk of Loss Relating to Real Property

53

6.18

Assumed Indebtedness; Release of Guarantees

54

6.19

Proceedings

55

6.20

Slot Club

55

Article VII

CONDITIONS PRECEDENT

55

7.1

Conditions to Each Party’s Obligations

55

7.2

Conditions to Obligations of Buyer

56

7.3

Conditions to the Obligations of Seller

56

7.4

Frustration of Closing Conditions

57

Article VIII

TERMINATION

57

8.1

Termination of Agreement

57

8.2

Effect of Termination

59

8.3

Application of the Deposit

60

Article IX

SURVIVAL; INDEMNIFICATION

60

9.1

Survival of Representations, Warranties, Covenants and Agreements and Excluded
Liability Obligations

61

9.2

Indemnification

61

9.3

Interpretation

62

9.4

Procedure for Claims between Parties

63

9.5

Defense of Third-Party Claims

63

9.6

Limitations on Indemnity

64

9.7

Payment of Damages

65

9.8

Treatment of Indemnification Payments

65

9.9

Exclusive Remedy

65

Article X

TAX MATTERS

66

10.1

Tax Returns

66

 

iii

--------------------------------------------------------------------------------


 

10.2

Tax Indemnification Procedures; Contest Provisions

67

10.3

Tax Refunds

67

10.4

Section 338(h)(10) Election

68

10.5

Tax Records

69

10.6

Tax Benefits

69

Article XI

PROPERTY

69

11.1

As Is, Where Is

69

Article XII

GENERAL PROVISIONS

70

12.1

Assignment

70

12.2

No Third-Party Beneficiaries

70

12.3

Notices

70

12.4

Headings

71

12.5

Counterparts

71

12.6

Entire Agreement

71

12.7

Amendments; Extensions and Waivers

72

12.8

Severability

72

12.9

Governing Law

72

12.10

Consent to Jurisdiction

72

12.11

Waiver of Jury Trial

73

12.12

Mutual Drafting

73

12.13

Other Properties

73

12.14

Time of Essence

73

12.15

Specific Performance

73

12.16

Attorneys’ Fees

74

Article XIII

GUARANTY

74

13.1

Buyer Parent Guaranty

74

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

Schedules

 

 

 

1.1(a)

Biloxi Leases

1.1(b)

Closing Gaming Approvals

1.1(c)

Excluded Software

1.1(d)

Permitted Liens

1.1(e)

Encumbrances

1.1(f)

Seller Gaming Approvals

1.1(g)

Specified Guarantee

1.1(h)

Transaction Expenses

1.1(i)

Working Capital

3.1(b)

Assumed Indebtedness

3.5(c)

Accounting Policies

3.7(a)(viii)

Third Party Consents

3.8(a)(i)(B)

Excluded Assets

3.9

Excluded Liabilities

4.3

Company Consents

4.4(a)

Capitalization

4.4(b)

Options

4.5(a)

Financial Statements

4.5(b)

Exceptions to Financial Statements

4.5(c)

Undisclosed Liabilities

4.7(a)

Owned Property — Ownership and Use

4.7(b)

Realty Use Rights

4.7(c)

Real Property — Conformity

4.7(e)

Real Property Permits

4.7(f)

Lease Expiration

4.8(a)

Intellectual Property

4.8(b)

Exceptions to Intellectual Property

4.8(c)

Intellectual Property Proceedings

4.8(e)

Software

4.9

Material Contracts

4.9(c)

Material Modifications

4.11

Assets

4.12(a)

Taxes

4.12(b)

Tax Liens

4.13

Proceedings

4.14(a)

Employee Benefit Plans

4.15(a)

Employee and Labor

4.15(b)

Certain Biloxi Employees

4.16

Absence of Changes

4.18(a)

Environmental Matters

4.18(b)

Additional Environmental Permits Required

4.18(d)

Hazardous Substances

4.18(f)

Environmental Violations

 

v

--------------------------------------------------------------------------------


 

4.19(a)

Potential Conflicts of Interest

4.19(b)

Affiliate Contracts — Between the Company and Seller

4.20

Insurance

4.21

Suppliers

5.3

Buyer Consents

5.9(a)

Licensed Parties

5.9(b)

Required Licensees

6.1

Conduct of Business

6.1(a)(viii)

Compensation Increases

6.1(a)(x)

Transferred Personal Property and Employees

6.1(a)(xiii)

Marketing Plan

6.1(b)

Capital Expenditures

6.2(f)

IT Services

6.10(b)

Offered Employees

6.10(e)(ii)

Severance Plan

6.18(b)(i)

Guarantees

6.18(b)(ii)

Surety Bonds

6.18(c)

Continuing Seller Obligations

7.1(a)

Governmental Approvals

7.3(e)

Seller Closing Consents

9.2(a)(v)

Indemnifiable Matters

 

Exhibits

 

 

 

A-1

Additional Real Property

A-2

Owned Real Property

B

Form of Transition Services Agreement

C

Form of Customer Mailer

D

License Agreement

 

vi

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of March 4, 2012 (the
“Signing Date”), by and among Golden Nugget Biloxi, Inc., a Mississippi
corporation (“Buyer”), Landry’s, Inc., a Delaware corporation (“Buyer Parent”),
Isle of Capri Casinos, Inc., a Delaware corporation (“Seller”), and Riverboat
Corporation of Mississippi, a Mississippi corporation (the “Company”); provided,
however, that Buyer Parent shall be a party to this Agreement solely for the
purposes of Article XIII.

 

WHEREAS, Seller and its Subsidiaries are, among other things, engaged in the
business of owning, operating, managing and/or otherwise conducting the business
of hotel and gaming resorts and operations relating thereto in Biloxi,
Mississippi through the Company (the “Business”);

 

WHEREAS, Seller owns of record 100 shares (the “Shares”) of common stock of the
Company, which are all of the issued and outstanding shares of capital stock of
the Company;

 

WHEREAS, the Board of Directors of Seller has determined that it is advisable
and in the best interests of Seller for Buyer to acquire the Company upon the
terms and subject to the conditions set forth in this Agreement; and

 

WHEREAS, in furtherance of the acquisition of the Company by Buyer, Seller shall
transfer to Buyer the Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINED TERMS; RULES OF CONSTRUCTION

 

1.1          Defined Terms.

 

Capitalized terms used herein but not defined have the respective meanings given
to such terms below.

 

“Accounting Firm” has the meaning set forth in Section 3.5(f).

 

“Accounting Policies” has the meaning set forth in Section 3.5(c).

 

“Accrued Rent Payable Amount” has the meaning set forth in Section 3.4(d).

 

“Acquisition Proposal” means a (i) proposal or offer from any Person (other than
Buyer) relating to an acquisition of the Business or the Company, its material
assets, or any portion of the Biloxi Property, other than the transaction with
Buyer or (ii) proposal or offer from any Person (other than Buyer) to purchase
the Shares or any other Equity Securities of the Company.

 

--------------------------------------------------------------------------------


 

“Actual Working Capital” has the meaning set forth in Section 3.6.

 

“Additional Real Property” means those certain tracts or parcels of land
described on Exhibit A-1, together with all rights and appurtenances related
thereto including all utility capacity and development rights and entitlements.

 

“ADSP” has the meaning set forth in Section 10.4(b).

 

“ADSP Allocation Schedule” has the meaning set forth in Section 10.4(b).

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.  The term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
includes the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, by ownership of
securities, contract, credit arrangement or otherwise.

 

“Affiliate Contracts” has the meaning set forth in Section 4.19(b).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Annual Bonus Arrangement” has the meaning set forth in Section 6.10(e)(i).

 

“Applicable Laws” means all applicable federal, state, local or foreign laws,
statutes, codes, ordinances, rules, regulations, ordinances, directives,
judgments, orders (judicial or administrative), decrees, injunctions, writs,
stipulations, awards or arbitration awards of any Governmental Entity or any
similar provisions having the force or effect of law, including the Gaming Laws.

 

“Assumed Indebtedness” has the meaning set forth in Section 3.1(b)(vi).

 

“Balance Sheets” has the meaning set forth in Section 4.5(a)(i).

 

“Benefit Plan” means every “employee benefit plan” (as defined in Section 3(3)
of ERISA), “specified fringe benefit plan” (as defined in Section 6039D of the
Code), and other benefit arrangement, including each separation pay, severance,
employee assistance, termination, out-placement, salary continuation,
supplemental unemployment, layoff, bonus, incentive, stock option, stock
appreciation right, stock bonus, stock purchase, restricted stock, employee
stock ownership, stock or equity-based compensation, change of control,
“parachute,” retention, savings, retirement, pension, profit sharing, deferred
compensation, health, medical, hospitalization, prescription, vision, dental,
life insurance, death benefit, disability, accident, group-insurance, flexible
spending account, cafeteria, dependent care, reimbursement, elective deferral,
vacation, holiday, leave, paid-time-off, education, fringe benefit, welfare,
employment, collective bargaining, employee leasing, employee loan,
non-competition, consulting, indemnification, compensation and/or benefit plan,
contract, program, fund, policy, practice, arrangement and understanding,
whether or not written or subject to any provisions of ERISA, for any current or
former employee, consultant, director, independent contractor or other service
provider and/or their respective dependents and beneficiaries.

 

2

--------------------------------------------------------------------------------


 

“Benefit Related Agreement” means any insurance annuity, funding,
administration, recordkeeping, advisory, management or service agreement or
contract which is ancillary to any Company Benefit Plan and under or with
respect to which the Company may have any Liability.

 

“Biloxi Database” means that portion of the Customer Database containing
information with respect to (i) those former and current customers of the Biloxi
Property, including their names, all contact information available and
information, if any, with respect to their consumption and gambling tendencies,
who have gambled or wagered only at the Biloxi Property in the last five (5)
years and (ii) those customers who have gambled or wagered at the Biloxi
Property in the last twelve (12) months as reflected in the Customer Database
(which records shall include their names, all contact information available and,
as to gambling and wagering, only the information related to such customers’
activity at the Biloxi Property).

 

“Biloxi Leases” means those leases listed on Schedule 1.1(a).

 

“Biloxi Property” means (i) the hotel and casino located at the real estate
owned or leased by the Company or Seller in Biloxi, Mississippi, (ii) any
property leased or owned by Seller or the Company or any of their respective
Affiliates that is used or held for use primarily in connection with the
business conducted at such hotel and casino, including the property subject to
the Biloxi Leases and the Additional Real Property and (iii) any fixtures at all
such Biloxi Property described in clauses (i) and (ii) above and owned by
Seller, the Company or any of their respective Affiliates.

 

“Business” has the meaning set forth in the Recitals.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions within the State of Mississippi are not required to
be open.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Indemnified Party” and “Buyer Indemnified Parties” have the meaning set
forth in Section 9.2(a).

 

“Buyer Parent” has the meaning set forth in the Preamble.

 

“Cap” has the meaning set forth in Section 9.6(a)(ii)(y).

 

“Cash” means all cash, cash equivalents and liquid instruments of the Company.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Gaming Approvals” means the Gaming Approvals that Buyer and its
Affiliates are required to obtain under applicable Gaming Laws in order to
consummate the Transactions, including the approvals set forth on Schedule
1.1(b).

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended and the rules and
regulations promulgated thereunder.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Benefit Plan” means a Benefit Plan (i) adopted, sponsored, contributed
to (or required to be contributed to) or maintained by the Company or any ERISA
Affiliate or to which the Company or any ERISA Affiliate is a party, and
benefitting, designed to benefit or otherwise relating to any current or former
employee, consultant, director, independent contractor or other service provider
of the Company and/or their respective dependents and beneficiaries, or (ii)
with respect to which the Company has or would reasonably be expected to have
any Liability.

 

“Company Guarantees” has the meaning set forth in Section 6.18(c).

 

“Company Stock” means the issued and outstanding common stock of the Company.

 

“Company Surety Bonds” has the meaning set forth in Section 6.18(c).

 

“Confidentiality Agreement” has the meaning set forth in Section 6.3.

 

“Continuing Employees” has the meaning set forth in Section 6.10(a).

 

“Contract” means any contract, agreement, loan or credit agreement, note, bond,
guaranty, mortgage, indenture, instrument, lease, sublease, purchase order or
other contract agreement, commitment or license, whether written or oral, to
which the Company is a party or by which the Company or any of its assets or
property are bound.

 

“Customer Database” means all customer lists, customer databases and historical
records with respect to the customers of Seller’s and its Subsidiaries’ casino
hotel properties collected or maintained by or on behalf of Seller or its
Subsidiaries; provided, however, that it is understood that Seller and its
Subsidiaries have and will continue to purge customer information and records
consistent with their past practices.

 

“Damages” has the meaning set forth in Section 9.2(a).

 

“Deposit” has the meaning set forth in Section 3.2.

 

“Derived Financial Statements” has the meaning set forth in Section 4.5(a)(i).

 

“Dispute Resolution Procedure” has the meaning set forth in Section 3.5(f).

 

“Effective Time” means 12:01 a.m., Biloxi time, on the Closing Date.

 

“Eminent Domain Notice” has the meaning set forth in Section 6.17(c).

 

“Enterprise Value” has the meaning set forth in Section 3.1(a).

 

“Environmental Law” means any Applicable Law enacted and in effect on or prior
to the Closing Date relating to pollution or protection of the environment, or
to Hazardous Substances.

 

4

--------------------------------------------------------------------------------


 

“Equity Securities” means, with respect to a Person, any capital stock or other
equity interest or any securities convertible into or exchangeable for capital
stock or any other rights, warrants or options to acquire any of the foregoing
securities of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any person or entity or any trade or business (whether
or not incorporated) which is or has ever been under common control, or which is
or has ever been treated as a single employer, with the Company under Section
414 of the Code.

 

“Estimated Closing Statement” has the meaning set forth in Section 3.5(a).

 

“Estimated Working Capital” has the meaning set forth in Section 3.5(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Liabilities” has the meaning set forth in Section  3.9.

 

“Excluded Software” means any proprietary computer software used by Seller or
any of its Affiliates (including the Company) in the operation of their
respective businesses, including any proprietary casino management computer
software developed by Seller or any of its Affiliates (including the Company),
which Excluded Software is described on Schedule 1.1(c).

 

“Exclusive Customers” means those former and current customers listed on the
Biloxi Database who have gambled or wagered only at the Biloxi Property in the
last five (5) years.

 

“Expiration Date” has the meaning set forth in Section 8.1(b).

 

“Family Member” means as to any individual, any parent, spouse, child, spouse of
a child, brother or sister of such individual, and each trust created for the
benefit of one or more of such Persons.

 

“Final Closing Statement” has the meaning set forth in Section 3.5(g).

 

“Final Determination Date” has the meaning set forth in Section 3.5(g).

 

“Final Purchase Price” has the meaning set forth in Section 2.1.

 

“Financial Statements” has the meaning set forth in Section 4.5(a)(ii).

 

“Front Money” means all money stored on deposit at the Biloxi Property cage
belonging to, and stored in an account for, any Person.

 

“GAAP” means United States generally accepted accounting principles.

 

“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority necessary for or relating to the
conduct of the Business by any party hereto or any of

 

5

--------------------------------------------------------------------------------


 

its Affiliates, including the ownership, operation, management and development
of the Biloxi Property.

 

“Gaming Authorities” means those Governmental Entities and officials responsible
for, or involved in, the regulation of gaming or gaming activities or the sale
of liquor in any jurisdiction, including within the State of Mississippi,
specifically, the Mississippi Gaming Commission, the Mississippi Department of
Revenue and all other regulatory and licensing bodies with authority over gaming
in the State of Mississippi and its political subdivisions.

 

“Gaming Laws” mean all laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within the State of
Mississippi, including the Gaming Control Act, as codified in Chapter 76 of
Title 75 of the Mississippi Code of 1972, as amended from time to time, and the
regulations of the Mississippi Gaming Commission promulgated thereunder, as
amended from time to time.

 

“Gaming License” means the gaming license issued by the Mississippi Gaming
Commission to the Company authorizing the conduct of gaming operations of the
casino in Biloxi, Mississippi.

 

“Governmental Approvals” means those consents, licenses, permits, waivers,
approvals, authorizations or orders required to be obtained or made by Seller or
Buyer or any of their respective Affiliates or any of their respective
Representatives to avoid any Proceeding by any Governmental Entity in connection
with the authorization, execution and delivery of, and the performance of, this
Agreement and the Related Documents and the consummation of the transactions
governed herein and therein, including (i) consent of the landlords that are
Governmental Entities under the Biloxi Leases to the sale of Shares to Buyer,
(ii) Gaming Approvals and (iii) all necessary filings and submissions required
under Applicable Laws.

 

“Governmental Entity” means any federal, state, local or foreign government or
any court of competent jurisdiction, arbitral body, administrative or regulatory
agency, board or commission or other governmental authority or instrumentality,
domestic or foreign.

 

“Guarantees” has the meaning set forth in Section 6.18(b).

 

“Hazardous Substance” means any material defined as a toxic or hazardous
substance pursuant to 42 U.S.C. § 9601(14).

 

“Indebtedness” means, with respect to a Person and without duplication, the
aggregate amount (including the current portions thereof) of (a) all outstanding
indebtedness of such Person for borrowed money, (b) all outstanding indebtedness
of such Person for the deferred purchase price of property or services
represented by a note or other security, (c) all outstanding obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
capital leases in respect of which such Person is liable as lessee and (d) any
Liability in respect of interest, fees or other charges in respect of any
indebtedness referred to in clauses (a) through (c) above; provided, however,
that in no event shall Indebtedness be deemed to include any sale-leaseback
arrangements entered into by such Person.

 

“Indemnified Party” and “Indemnified Parties” have the meaning set forth in
Section 9.4.

 

6

--------------------------------------------------------------------------------


 

“Indemnifying Party” and “Indemnifying Parties” have the meaning set forth in
Section 9.4.

 

“Initial Payment Calculation Amount” has the meaning set forth in Section
3.1(b).

 

“Intellectual Property” means all worldwide intellectual property rights,
including rights in patents, patent applications, registered and unregistered
trademarks, trademark registration applications, tradenames, service marks,
service mark registration applications, trade dress, logos and designs, domain
names, copyrights, copyright registration applications and trade secrets.

 

“IRS” means the Internal Revenue Service.

 

“IsleOne Players Club Card” means the “IsleOne Players Club Card” held by
customers of the Biloxi Property.

 

“Knowledge of Buyer” means the actual knowledge, after due inquiry, of each
Tilman Fertitta (Chief Executive Officer and President), Rick Liem (Executive
Vice President and Chief Financial Officer), Kelly Roberts (Chief Administration
Officer, Hospitality and Gaming Division) and Steven Scheinthal (Executive Vice
President and General Counsel).

 

“Knowledge of the Company” means the actual knowledge, after due inquiry, of
each of Bill Gregory (Director of Finance), Eric Hausler (Chief Strategic
Officer), Chris Latil (Senior Director, Finance), Sean Nesbit (Senior Director,
Financial Analysis) and Doug Shipley (General Manager).

 

“Latest Balance Sheet” has the meaning set forth in Section 4.5(a)(ii).

 

“Leased Real Property” has the meaning set forth in Section 4.7(a).

 

“Liability” means any debt, loss, damage, adverse claim, fine, penalty,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise).

 

“License Agreement” has the meaning set forth in Section 6.12(b)(y).

 

“Licensed Parties” has the meaning set forth in Section 5.9(a).

 

“Licensing Affiliates” has the meaning set forth in Section 5.9(b)(i).

 

“Liens” means mortgages, liens, security interests, pledges, easements, rights
of first refusal, options, restrictions or encumbrances of any kind.

 

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale or distribution of liquor as in effect from time to time,
including the policies, interpretations and administration thereof by the
applicable Governmental Entities.

 

7

--------------------------------------------------------------------------------


 

“Markers” means, as it relates to Seller, any “credit instrument”, “counter
checks” and other checks issued pursuant to Section 75-76-5(g) of the
Mississippi Gaming Control Act and Section VII P of the Mississippi
Administrative Code, entitled “Credit Play.”

 

“Marketing Plan” has the meaning set forth in Section 6.1(a)(xiii).

 

“Material Adverse Effect” means any event, series of events, change, effect or
circumstance that has had or would reasonably be expected to have a material
adverse effect on the business, financial condition or results of operations of
the Company; provided, however, that in no event shall any of the following
constitute or be deemed to contribute to a Material Adverse Effect, or otherwise
be taken into account in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur:  (a) any event, change,
effect or circumstance resulting from or relating to changes in economic or
financial conditions generally (including changes in interest or exchange rates
or commodities prices) or a decrease in Seller’s or its Subsidiaries’ credit
rating (provided that this clause (a) shall not prevent or otherwise affect a
determination that any event, change, effect or circumstance underlying such
failure has resulted in, or contributed to, a Material Adverse Effect); (b) any
event, change, effect or circumstance that affects the gaming industry generally
or the Biloxi, Mississippi market specifically; (c) any event, change, effect or
circumstance resulting from or relating to the negotiation, execution or public
announcement of this Agreement or the pendency or consummation of the
Transactions (including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers or employees); (d) any event, change,
effect or circumstance from or relating to any national or international
political or social conditions, including any act of war, sabotage or terrorism,
or any escalation or worsening thereof, and including the engagement by the
United States in hostilities or the escalation thereof, in each case whether or
not pursuant to the declaration of a national emergency or war (except, in each
case, to the extent such event, change, effect or circumstance
disproportionately affects the Company relative to the other participants in the
gaming industry); (e) hurricanes, tornados or other natural disasters or the
release of any Hazardous Substance or petroleum substance (including crude oil)
from any location other than the Owned Real Property, the Additional Real
Property or the Leased Real Property (except, in each case, to the extent such
event, change, effect or circumstance disproportionately affects the Company
relative to the other participants in the gaming industry); (f) any change in
GAAP or Applicable Law (or the effects of any changes in the manner of
enforcement of any Applicable Law); (g) any event, change, effect or
circumstance resulting from any action taken by Seller or its Affiliates as
expressly permitted or required by this Agreement or with the express written
consent of Buyer (including under Section 6.14), or any failure by Seller to
take any action as a result of the restrictions set forth in Section 6.1 of this
Agreement; (h) any failure by Seller or any of its Subsidiaries to meet any
revenue, earnings or other financial projection or forecast (provided that this
clause (h) shall not prevent or otherwise affect a determination that any event,
change, effect or circumstance underlying such failure has resulted in, or
contributed to, a Material Adverse Effect); and (i) any event, change, effect or
circumstance that has a material adverse effect on the business, financial
condition or results of operations of the Company, which is cured on or prior to
the Closing Date.

 

“Material Contract(s)” has the meaning set forth in Section 4.9(a).

 

8

--------------------------------------------------------------------------------


 

“Minimum Amount” has the meaning set forth in Section 9.6(a)(i).

 

“Minimum Cash on Hand” means Cash in an amount equal to $3,000,000.

 

“Notice” has the meaning set forth in Section 9.4.

 

“Notice of Disagreement” has the meaning set forth in Section 3.5(d).

 

“Offered Employee” has the meaning set forth in Section 6.10(b).

 

“Organizational Documents” means the documents by which any Person (other than
an individual) establishes its legal existence or which govern its internal
affairs (including any certificate and/or articles of incorporation or
organization, certificate of formation, constitutional documents, by-laws,
partnership agreement and operating agreement), in each case, as amended through
the Signing Date.

 

“Other Property” and “Other Properties” have the meaning set forth in Section
4.9(c)(ii).

 

“Owned Real Property” has the meaning set forth in Section 4.7(a).

 

“Permits” has the meaning set forth in Section 4.10(a).

 

“Permitted Liens” means: (a) those Liens set forth on Schedule 1.1(d); (b)
mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising or
incurred in the ordinary course of business; (c) Liens arising under original
purchase price conditional sales contracts with third parties entered into in
the ordinary course of business; (d) Liens for Taxes that are not due and
payable or that are being contested in good faith by appropriate Proceedings;
(e) Liens created or approved by Buyer; (f) zoning and subdivision ordinances
and other Applicable Laws that do not materially impair the use of such property
or assets for the purposes for which they are held; (g) the Biloxi Leases; (h)
rights of tenants, as tenants only, under operating leases existing as of the
Signing Date (and any extensions or renewals permitted by their terms) or any
and all other leases entered into in accordance with the terms of this Agreement
and rights of guests in possession or holding reservations for future use or
occupancy of the Biloxi Property; (i) with respect to Intellectual Property,
licenses made in the ordinary course of business in accordance with the terms of
this Agreement; or (j) easements, leases, reservations or other rights of others
in, or other imperfections of title or encumbrances, if any, that do not,
individually or in the aggregate, materially impair the continued use and
operation of the Company’s assets in the conduct of the Business as presently
conducted and are set forth on Schedule 1.1(e); provided, however, in no event
shall Permitted Liens include (1) any liens securing any type of Indebtedness of
Seller or any of its Affiliates (including the Company) unless such liens will
be released at Closing and then only to the extent such liens are released or
(2) the Assumed Indebtedness.

 

“Person” shall be construed in the broadest sense possible and means and
includes an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity.

 

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date.

 

9

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

 

“Prepaid Rent Amount” has the meaning set forth in Section 3.4(d).

 

“Proceeding” means any claim by any Person or any action, suit, litigation or
proceeding before any Governmental Entity.

 

“Proposed Closing Statement” has the meaning set forth in Section 3.5(b).

 

“Real Property” means any land and the structures, improvements, buildings, and
fixtures located thereon, any and all mineral rights (including surface and
subsurface), and all of interests in real property, including all leaseholds,
easements, rights-of-way, rights, liberties, privileges, hereditaments, water
rights, licenses and other interests in real property including the Additional
Land and the property subject to the Biloxi Leases.

 

“Realty Use Rights” has the meaning set forth in Section 4.7(b).

 

“Registered Intellectual Property” means all issued patents, pending patent
applications, registered trademarks and service marks, pending applications for
registration of trademarks or service marks, registered copyrights, pending
applications for registration of copyrights, and Internet domain name
registrations, in each case owned, filed or applied for by or on behalf of the
Company.

 

“Related Documents” means the Confidentiality Agreement, the Transition Services
Agreement and the License Agreement.

 

“Released Party” and “Released Parties” have the meaning set forth in Section
6.18(b).

 

“Representatives” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, members, employees, agents, advisors (including
financial advisors, counsel and accountants), shareholders, owners and
controlling Persons.

 

“Required Licensees” has the meaning set forth in Section 5.9(b).

 

“Returns” means, collectively, returns, declarations of estimated Tax, Tax
reports, information returns and statements relating to any Taxes with respect
to any income, assets or operations of the Company, including any schedule or
attachment thereto and including any amendment thereof.

 

“Schedule(s)” has the meaning set forth in Section 6.9(a).

 

“Section 338(h)(10) Election” has the meaning set forth in Section 10.4(a)(i).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller Ad Valorem Tax Amount” has the meaning set forth in Section 3.4(b).

 

10

--------------------------------------------------------------------------------


 

“Seller Gaming Approvals” means the Gaming Approvals that Seller and its
Affiliates are required to obtain under applicable Gaming Laws in order to
consummate the Transactions, including the approvals set forth on Schedule
1.1(f).

 

“Seller Indemnified Party” and “Seller Indemnified Parties” have the meaning set
forth in Section 9.2(b).

 

“Shares” has the meaning set forth in the Recitals.

 

“Specified Guarantee” means the Guarantee set forth on Schedule 1.1(g).

 

“Signing Date” has the meaning set forth in the Preamble.

 

“Straddle Period” has the meaning set forth in Section 10.1(b).

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which is owned directly or indirectly by such first Person).

 

“Surety Bonds” has the meaning set forth in Section 6.18(b).

 

“Survival Period” has the meaning set forth in Section 9.1.

 

“Target Working Capital” means $-62,000 (negative sixty-two thousand dollars).

 

“Tax” or “Taxes” means, with respect to any Person, all income taxes (including
any tax on or based upon net income, gross income, or income as specially
defined, or earnings, profits, or selected items of income, earnings or profits)
and all gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment or windfall profits taxes, alternative or
add-in minimum taxes, customs duties or other taxes of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any taxing authority on such Person.

 

“Tax Benefit” has the meaning set forth in Section 10.6.

 

“Tax Claim” has the meaning set forth in Section 10.2(a).

 

“Termination of Affiliate Contracts” has the meaning set forth in Section 6.11.

 

“Third Party Intellectual Property” means Intellectual Property owned by any
Person, other than the Company.

 

“Third-Party Claim” has the meaning set forth in Section 9.5.

 

“Threshold” has the meaning set forth in Section 9.6(a)(ii).

 

11

--------------------------------------------------------------------------------


 

“Transaction Expenses” means (without duplication and solely to the extent any
of the following obligations (i) has not been paid by the Company immediately
prior to the Closing and (ii) is not included as a current liability in the
Working Capital) any and all (a) investment banking fees in connection with the
Transactions, (b) any payments including severance, stay bonuses or change of
control payments payable to any employee of the Company or Seller as a result of
the consummation of the Transactions, including any payments under the Company
Benefit Plans and payments under employment agreements or other Contracts, in
each case, as set forth on Schedule 1.1(h), but specifically excluding any
post-Closing severance payments payable by Buyer pursuant to
Section 6.10(e)(ii), (c) legal, accounting and other out-of-pocket expenses
incurred by the Company in connection with the Transactions and (d) any payment
required to be paid to any Person in connection with the consummation of the
Transactions including any consent fee, transfer fee or change of control fee,
but excluding any software or technology licensing fee and excluding any
payments required in connection with obtaining consent from the City of Biloxi
and the State of Mississippi under the Biloxi Leases.  For the avoidance of
doubt, Transaction Expenses excludes any Transfer Taxes.

 

“Transactions” means the transactions contemplated by this Agreement and the
Related Documents.

 

“Transfer Taxes” has the meaning set forth in Section 6.7(b).

 

“Transition Services Agreement” means the transition services agreement
substantially in the form attached hereto as Exhibit B.

 

“Working Capital” means (a) the current assets (including Minimum Cash on Hand)
of the Company set forth on Schedule 1.1(i), less (b) the current liabilities of
the Company set forth on Schedule 1.1(i) (but excluding (i) Transaction Expenses
and (ii) Indebtedness (both the current and long term portions)), in each case
as of close of business on the Closing Date and calculated pursuant to the
Accounting Policies and in accordance with Section 3.4.  An example of the
application of this Working Capital definition as of a hypothetical Closing Date
is set forth on Schedule 1.1(i).

 

1.2  Rules of Construction.

 

Unless otherwise indicated, any reference in this Agreement to any Article,
Section, clause, Schedule or Exhibit shall be to the Articles, Sections and
clauses of, and Schedules and Exhibits to, this Agreement.  The words “include,”
“includes” and “including” are deemed to be followed by the phrase “without
limitation.”  Unless otherwise specified, any reference to “days” shall refer to
calendar days.  Any reference to the masculine, feminine or neuter gender shall
include each other gender and any reference to the singular or plural shall
include the other, in each case unless the context otherwise requires.  All
Exhibits and Schedules annexed hereto or referred to herein are incorporated in
and made a part of this Agreement as if set forth in full herein.

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

 

PURCHASE OF SHARES; CLOSING

 

2.1  Purchase and Sale of Shares.

 

On and subject to the terms and conditions of this Agreement, Buyer agrees to
purchase from Seller, and Seller agrees to sell to Buyer, all of the Shares.  At
the Closing, the Shares shall be transferred or otherwise conveyed to Buyer free
and clear of all Liens, excepting only restrictions on the subsequent transfer
of the Shares as may be imposed under Applicable Laws.  In consideration of the
purchase and sale of the Shares and the execution and delivery of the other
agreements of Seller, Buyer and other Persons upon the terms of this Agreement,
at the Closing, Buyer shall pay the Initial Payment Calculation Amount, subject
to further adjustment post-Closing pursuant to Section 3.1 (as so adjusted in
Section 3.5, the “Final Purchase Price”); provided, that if no adjustment is
made post-Closing to the Initial Payment Calculation Amount pursuant to
Section 3.1, the Initial Payment Calculation Amount shall be the Final Purchase
Price for purposes of this Agreement.

 

2.2  Closing.

 

The closing of the Transactions (the “Closing”) shall take place at the offices
of Andrews Kurth LLP in Houston, Texas or such other place as Buyer and Seller
may mutually agree, no later than the third (3rd) Business Day after all of the
conditions set forth in Article VII have been satisfied or waived (other than
those conditions that by their terms are intended to be satisfied at the
Closing, including Buyer’s receipt of the applicable agreements, documents and
items specified in Section 3.7(a)), it being understood that the Closing shall
not take place unless the condition set forth in Section 7.3(e) shall have been
satisfied or Seller shall have waived such condition, or such other time as
Buyer and Seller may mutually agree (the date on which the Closing takes place
being referred to herein as the “Closing Date”).

 

ARTICLE III

 

CONSIDERATION

 

3.1  Total Consideration.

 

(a)  Subject to the other terms and provisions of this Section 3.1, the total
consideration to be paid by Seller for the Shares shall be based on an
enterprise value for the Company of Forty-Five Million and No/100ths Dollars
($45,000,000.00) (the “Enterprise Value”).

 

(b)  The “Initial Payment Calculation Amount” means an amount equal to the
following:

 

(i)      the Enterprise Value, plus

 

(ii)     the amount, if any, by which the Estimated Working Capital exceeds the
Target Working Capital, less

 

(iii)    the amount, if any, by which the Estimated Working Capital is less than
the Target Working Capital, less

 

13

--------------------------------------------------------------------------------


 

(iv)    the Transaction Expenses, less

 

(v)     the amount of the Deposit, less

 

(vi)    in the event Buyer elects to assume the Indebtedness described on
Schedule 3.1(b), as more fully provided in Section 6.18, the amount of the
outstanding principal of such Indebtedness (the “Assumed Indebtedness”), less

 

(vii)   the amount of such insurance proceeds, if any, payable to Buyer pursuant
to Section 6.17(b), less

 

(viii)  the amount of such condemnation or eminent domain proceeds, if any,
payable to Buyer pursuant to Section 6.17(c), less

 

(ix)    the Seller Ad Valorem Tax Amount, plus

 

(x)     the amount, if any, by which the Prepaid Rent Amount exceeds the Accrued
Rent Payable Amount, less

 

(xi)    the amount, if any, by which the Prepaid Rent Amount is less than the
Accrued Rent Payable Amount.

 

3.2  Deposit.

 

Concurrently with the execution and delivery of this Agreement by the parties
hereto, Buyer has deposited an amount in cash equal to Four Million Five Hundred
Thousand and No/100ths Dollars ($4,500,000.00) (such amount, including the
interest accrued thereon, the “Deposit”) with Seller.

 

3.3  Payments at Closing.

 

(a)  At the Closing, Seller shall deliver evidence reasonably satisfactory to
Buyer that any and all Liens (other than state and federal securities law
restrictions, Gaming Law restrictions and restrictions contained in the
Company’s Organizational Documents) on the Shares or the assets of the Company
have been or will be released as of the Closing Date, such as a payoff letter
executed by the applicable lender evidencing that, upon repayment of the
outstanding applicable indebtedness, any and all Liens (other than state and
federal securities law restrictions, Gaming Law restrictions and restrictions
contained in the Company’s Organizational Documents) on the Shares or the assets
of the Company securing such indebtedness thereunder shall be released.

 

(b)  At the Closing, Buyer shall pay each payee owed any portion of the
Transaction Expenses, by wire transfer of immediately available United States
funds to one or more bank accounts designated by the Company (as previously
designated to the Company by each such payee), the respective amount of
Transaction Expenses owed to such payee.

 

14

--------------------------------------------------------------------------------


 

(c)  At the Closing, Buyer shall deliver to Seller the Initial Payment
Calculation Amount and, upon such delivery, Seller shall be entitled to retain,
and Buyer shall have no further claim to, the Deposit.

 

3.4  Working Capital Calculation.

 

(a)  At the Effective Time, Seller shall conduct a cash count and the drop for
one hundred percent (100%) of the Company’s gaming device “hoppers” and a
Representative of Buyer may, subject to applicable Gaming Laws, if any, be
present to observe such cash count and hopper drop if it so elects.  Such cash
count and hopper drop shall be conclusive and binding upon Seller and Buyer and
shall be used in the preparation of Working Capital.

 

(b)  All real and personal property Taxes and similar ad valorem obligations
related to the assets of the Company including all Owned Real Property
(including the Additional Real Property) for any Straddle Period shall be
prorated separately on a per diem basis as of the end of the Closing Date using
the latest available rates, values and assessments, and shall not be included in
the determination of Working Capital, with Seller being responsible for all such
amounts applicable to periods prior to the Closing Date (the “Seller Ad Valorem
Tax Amount”); provided, however, that not withstanding the terms of this
Agreement, the Taxes described above shall be reprorated on a per diem basis
when actual rates, values and assessments are finally determined, with Seller
being responsible for all such amounts applicable to periods ending on or prior
to the Closing Date and Buyer being responsible for all such amounts applicable
to periods after the Closing Date (and payments shall be made between Buyer and
Seller to effectuate such responsibility).

 

(c)  All Company utility (which shall include water, gas, electric, sewer, fuel
and the like) meters shall be read, to the extent that the utility company will
do so, during the daylight hours on the Closing Date (or as near as practicable
prior thereto), with charges to that time accrued as a current liability for
purposes of calculating Working Capital.  Prepaid utility charges shall be
prorated on a per diem basis based upon the last available invoice therefor as
of the Closing, and any prorated share thereof (which shall be determined on a
per diem basis from the Closing to the end of the relevant period) shall be
included as a current asset for purposes of calculating Working Capital. 
Charges for utilities which are un-metered, or the meters for which have not
been read on the Closing Date, will be accrued as a current liability of Working
Capital as of the Effective Time.

 

(d)  The aggregate amount of all prepaid rents as of the Closing Date in respect
of all leases, including the Biloxi Leases, shall be prorated separately on a
per diem basis as of the end of the Closing Date, with Seller receiving a credit
(as contemplated by Sections 3.1(b)(x) and 3.1(b)(xi), as applicable) for all
such amounts applicable to the periods after the Closing Date (the “Prepaid Rent
Amount”), and the aggregate amount of all accrued rents payable as of the
Closing Date in respect of all leases, including the Biloxi Leases, shall be
prorated separately on a per diem basis as of the end of the Closing Date, with
Seller being responsible for (as contemplated by Sections 3.1(b)(x) and
3.1(b)(xi), as applicable) all such amounts applicable to periods prior to the
Closing Date (the “Accrued Rent Payable Amount”).  Prepaid rents and accrued
rents payable in respect of all leases, including the Biloxi Leases, shall not
be included in the determination of Working Capital.  From and after the
Closing, Buyer shall be liable for

 

15

--------------------------------------------------------------------------------


 

and pay to the applicable Person when due all amounts in respect of the Accrued
Rent Payable Amount.

 

3.5  Delivery of Estimated Closing Statement and Proposed Closing Statement.

 

(a)  No less than ten (10) Business Days prior to the Closing Date, Seller shall
deliver to Buyer a statement (the “Estimated Closing Statement”) setting forth a
good faith estimate of the Working Capital as of close of business on the
Closing Date (the “Estimated Working Capital”).

 

(b)  As promptly as practicable, but no later than sixty (60) days immediately
following the Closing Date, Buyer shall deliver to Seller a statement setting
forth a good faith determination of the Working Capital as of close of business
on the Closing Date (the “Proposed Closing Statement”).  Buyer shall and shall
cause the Company and their respective employees and agents to assist Seller and
its agents in their review of the Proposed Closing Statement and shall provide
Seller and its Representatives access upon reasonable notice and at all
reasonable times to the personnel, properties, books and records of the Company
for such purpose and for the other purposes set forth in this Section 3.5, in
each case, without cost to Seller or its Representatives.

 

(c)  Unless otherwise agreed upon by Buyer and Seller (or as set forth in this
Section 3.5(c)), the Estimated Closing Statement, the Proposed Closing Statement
and the Final Closing Statement shall be prepared in accordance with GAAP
applied in a manner consistent with the same accounting principles, policies,
methodologies or procedures as set forth on Schedule 3.5(c) (the “Accounting
Policies”).  Unless otherwise agreed upon by Buyer and Seller, in calculating
the component line items of Working Capital, no effect shall be given to (i) the
Transactions or the financing thereof, (ii) any purchase accounting or other
similar adjustments resulting from the consummation of the Transactions or (iii)
any accrual with respect to Transaction Expenses.

 

(d)  In the event Seller disputes any matter set forth on the Proposed Closing
Statement, Seller shall notify Buyer in writing of its objections within
forty-five (45) days after receipt of the Proposed Closing Statement and shall
set forth, in writing and in reasonable detail, the reasons for Seller’s
objections (a “Notice of Disagreement”).

 

(e)  During the fifteen (15) days immediately following the delivery of any
Notice of Disagreement, Buyer and Seller shall seek in good faith to resolve any
differences that they may have with respect to any matter specified in such
Notice of Disagreement.  During such period, Buyer and Seller and their
respective Representatives shall each have access to the other party’s working
papers, trial balances and similar materials prepared in connection with the
other party’s preparation of the Proposed Closing Statement and the Notice of
Disagreement, as the case may be.  Any agreement between Buyer and Seller shall
be set forth in a written resolution executed by Buyer and Seller.  The matters
set forth in any such written resolution shall be final and binding on the
parties on the date of such written resolution.

 

(f)  If, at the end of such fifteen (15) day period specified in Section 3.5(e),
Buyer and Seller have not been able to resolve, in writing, all differences that
they may have with

 

16

--------------------------------------------------------------------------------


 

respect to any matter specified in such Notice of Disagreement, Buyer and Seller
shall submit to a mutually agreed upon accounting firm (the “Accounting Firm”)
for review and resolution of any and all matters that remain in dispute (and as
to no other matter), and the Accounting Firm shall reach a final, binding
resolution of all matters that remain in dispute, which final resolution shall
not be subject to collateral attack for any reason (other than fraud or manifest
error) and shall be (i) in writing and signed by the Accounting Firm, (ii)
within the range of the amount contested by Seller and Buyer, (iii) furnished to
Buyer and Seller as soon as practicable after the items in dispute have been
referred to the Accounting Firm, which shall not be more than forty-five (45)
days (unless Buyer, Seller and Accounting Firm agree upon a later date) after
such referral, (iv) made in accordance with this Agreement and the Accounting
Policies and (v) conclusive and binding upon the parties on the date of delivery
of such written resolution.  Buyer, the Company and Seller agree to execute, if
requested by the Accounting Firm, a reasonable engagement letter in customary
form and shall cooperate fully with the Accounting Firm and promptly provide all
documents and information requested by the Accounting Firm so as to enable it to
make such determination as quickly and as accurately as practicable.  The
procedure outlined in this Section 3.5(f) is referred to as the “Dispute
Resolution Procedure”.

 

(g)  The Proposed Closing Statement shall become the “Final Closing Statement”
(i) on the forty-sixth (46th) day following the delivery of the Proposed Closing
Statement if a Notice of Disagreement has not been timely delivered by Seller to
Buyer, (ii) with such changes as are necessary to reflect matters resolved
pursuant to any written resolution executed pursuant to Section 3.5(e) or
otherwise, on the date such resolution is executed, if all outstanding matters
are resolved through such resolution and (iii) with such changes as are
necessary to reflect the Accounting Firm’s resolution of matters in dispute, on
the date the Accounting Firm delivers its final, binding resolution pursuant to
Section 3.5(f); provided, that in the event Buyer does not deliver to Seller the
Proposed Closing Statement by the sixtieth (60th) day immediately following the
Closing Date, then on the sixty-first (61st) day following the Closing Date, the
Estimated Closing Statement shall become the Final Closing Statement.  The date
on which the Proposed Closing Statement, or the Estimated Closing Statement, as
applicable, shall become the Final Closing Statement pursuant to the immediately
foregoing sentence is referred to as the “Final Determination Date”.

 

(h)  Buyer and Seller shall each pay their own costs and expenses incurred in
connection with such Dispute Resolution Procedure, if any; provided, that each
of Seller and Buyer shall pay fifty percent (50%) of the fees and expenses of
the Accounting Firm.

 

3.6  Payment of Working Capital Adjustment.

 

If the Working Capital set forth in the Final Closing Statement (the “Actual
Working Capital”) is greater than the Estimated Working Capital, Buyer shall pay
to Seller the amount of such excess, within five (5) Business Days of the Final
Determination Date, by wire transfer of immediately available United States
funds.  If the Estimated Working Capital is greater than the Actual Working
Capital, Seller shall pay to Buyer the amount of such excess, within five (5)
Business Days of the Final Determination Date, by wire transfer of immediately
available United States funds.

 

17

--------------------------------------------------------------------------------


 

3.7  Deliveries at Closing.

 

(a)  At the Closing, Seller shall deliver or cause to be delivered to Buyer:

 

(i)      one or more certificate(s) representing the Shares, duly endorsed or
accompanied by stock powers duly executed in blank and otherwise in a form
satisfactory to Buyer for transfer on the books of the Company (with any
requisite transfer Tax stamps attached by Seller);

 

(ii)     an executed receipt for the Initial Payment Calculation Amount;

 

(iii)    copies of the Articles of Incorporation of the Company, certified as of
a date within five (5) Business Days of the Closing Date by the Secretary of
State of the State of Mississippi;

 

(iv)    (A) a copy, certified by the Secretary of Seller, of the resolutions of
its Board of Directors authorizing the execution and delivery of this Agreement
and the Related Documents, and consummation of the Transactions, and in each
case such resolutions shall be in full force and effect and not revoked and (B)
a copy, certified by the Company’s secretary, of the Company’s Bylaws;

 

(v)     a good standing certificate (or its equivalent) for the Company issued
by the Secretary of State of the State of Mississippi, dated as of a date within
five (5) Business Days prior to the Closing Date;

 

(vi)    the original stock and corporate minutes books (or their equivalent) of
the Company;

 

(vii)   duly executed resignations effective as of the Closing Date from such
directors and officers of the Company as Buyer shall have requested in writing
not less than five (5) Business Days prior to the Closing Date;

 

(viii)  duly executed copies of the third party consents set forth on Schedule
3.7(a)(viii);

 

(ix)    true and complete copies of the documents described in Section 3.3(a);

 

(x)     evidence in form and substance reasonably satisfactory to Buyer that (i)
the Company Guarantees have been terminated or Seller or one of its Affiliates
(other than the Company) has been substituted in all respects for the Company
thereunder so that the Company has been fully released thereunder and (ii) the
Company Surety Bonds have been issued on behalf of Seller or one of its
Affiliates (other than the Company), in each case in accordance with
Section 6.18(b);

 

(xi)    duly executed copies of documentation evidencing the Termination of
Affiliate Contracts;

 

18

--------------------------------------------------------------------------------


 

(xii)    evidence in form and substance reasonably satisfactory to Buyer that
all assets, including all Real Property, owned or used by the Company no longer
secures any Indebtedness;

 

(xiii)   an executed counterpart of the Transition Services Agreement;

 

(xiv)   an executed counterpart of the License Agreement;

 

(xv)    FIRPTA certificates in form consistent with Treasury Regulations
Section 1.1445-2(b)(2)(iv);

 

(xvi)   a certificate, dated as of the Closing Date, signed by an officer of
Seller, certifying that the conditions specified in Sections 7.2(a) and (b), as
applicable to Seller and the Company, have been fulfilled;

 

(xvii)  subject to Applicable Law, an updated schedule of customers of the
Biloxi Property with Markers outstanding as of the Closing Date and the address
of each such customer;

 

(xviii) a true and complete copy of the title commitment issued by First
American Title with respect to the Additional Real Property substantially in the
form delivered by Seller to Buyer prior to the Signing Date; and

 

(xix)   the Biloxi Database in a mutually acceptable electronic format.

 

(b)  At the Closing, Buyer shall deliver or cause to be delivered:

 

(i)        to Seller, a certificate, dated as of the Closing Date, signed by an
officer of Buyer, certifying that the conditions specified in Sections 7.3(a),
(b) and (c) have been fulfilled;

 

(ii)       to Seller, the Initial Payment Calculation Amount;

 

(iii)      to Seller, a copy, certified by the Secretary of Buyer, of the
resolutions of its Board of Directors authorizing the execution and delivery of
this Agreement and the Related Documents, and consummation of the Transactions,
and in each case such resolutions shall be in full force and effect and not
revoked;

 

(iv)     to each payee owed any portion of the Transaction Expenses, the
payments described in Section 3.3(b);

 

(v)      evidence in form and substance reasonably satisfactory to Seller that
(i) (A) the Guarantees have been terminated or Buyer or one of its Affiliates
has been substituted in all respects for the Released Parties thereunder and
(B) the Surety Bonds have been issued on behalf of Buyer or one of its
Affiliates, in each case in accordance with Section 6.18(b) (to the extent such
actions have been completed as of the Closing Date) and (ii) if Buyer has agreed
to assume the Assumed Indebtedness, Seller has been

 

19

--------------------------------------------------------------------------------


 

replaced under the Specified Guarantee and Seller’s obligations thereunder have
terminated; and

 

(vi)     an executed counterpart of the License Agreement and the Transition
Services Agreement.

 

3.8  Excluded Assets.  Notwithstanding anything to the contrary contained in
this Agreement, (a) (i)(A) all Cash (other than the Minimum Cash on Hand),
including all checking accounts, bank accounts, deposit accounts, certificates
of deposit, time deposits, securities and uncashed checks received by the
Company on or prior to the Closing Date and all interest and dividends thereon
and (B) to the extent not included in the current assets of the Company on the
Final Closing Statement, all Cash or other assets received by the Company or
Buyer after the Closing to the extent related to the conduct of the Business or
the ownership, operation or use of the assets of the Company prior to the
Closing Date for those matters set forth on Schedule 3.8(a)(i)(B), are
specifically excluded from the transactions contemplated by this Agreement and,
in the case of assets described in Section 3.8(a)(i)(A), shall be retained by
Seller following the Closing and, in the case of assets described in
Section 3.8(a)(i)(B), shall be promptly remitted by the Company to Seller after
the Closing, (ii) immediately prior to the Closing, Seller shall cause the
Company to dividend to Seller all Cash described in Section 3.8(a)(i)(A) (other
than the Minimum Cash on Hand), and (iii) the parties acknowledge and agree that
the Company shall have the Minimum Cash on Hand as of the Closing, and (b) all
Excluded Software is specifically excluded from the transactions contemplated by
this Agreement and shall be retained by Seller following the Closing; provided,
however, that the data comprising the Biloxi Database shall remain an asset of
the Company notwithstanding that it is utilized by or included on the Excluded
Software.

 

3.9  Excluded Liabilities.  Notwithstanding anything to the contrary contained
in this Agreement, except to the extent reflected on the Final Closing
Statement, from and after Closing the Company will not have any Liability for
the following liabilities (collectively, the “Excluded Liabilities”):

 

(a)  Any Liability for or with respect to any Indebtedness (other than any
Assumed Indebtedness) or account payable of the Company, in each case, as of
immediately following the Closing, including any such Liabilities owed by the
Company to Seller or any Affiliate of Seller;

 

(b)  Any Liability attributable to any assets, properties or Contracts that are
not (i) owned or held by the Company or (ii) used in the Business;

 

(c)  Any Liability (i) for breaches (including any action, omission, event,
occurrence or fact occurring or in existence which with notice or lapse of time
may give rise to a breach) of any Material Contract occurring or existing on or
prior to the Closing Date or (ii) for payments or amounts to the extent they
have accrued or become due under any Material Contract on or prior to the
Closing Date;

 

(d)  Any Liability for Taxes attributable to or imposed upon the Company, or
attributable to or imposed upon its assets or the Business (i) for all
Pre-Closing Tax Periods, (ii) with respect to any Straddle Period, for the
portion of such Straddle Period that ends on and

 

20

--------------------------------------------------------------------------------


 

includes the Closing Date, but, with respect to real and personal property Taxes
and similar ad valorem obligations, only to the extent such Straddle Period
Taxes exceed the Seller Ad Valorem Tax Amount, (iii) as transferee or successor
liability, by contract or pursuant to Applicable Laws, including Treas. Reg. §
1.1502-6 and similar provisions of state, local or non-U.S. Applicable Laws,
relating to a Pre-Closing Tax Period or a Straddle Period, for the portion of
such Straddle Period that ends on and includes the Closing Date, and (iv) from
any income resulting from any election by the Company under Section 108(i) of
the Code prior to the Closing Date; provided, that the payment of Transfer Taxes
shall be governed by Section 6.7 hereof;

 

(e)  Any Liability relating to employment of any employees of the Company
arising in the ordinary course of employment on or prior to the Closing Date,
whether or not covered by workers’ compensation or other forms of insurance;

 

(f)  Any Liability arising as a result of any Proceeding initiated at any time,
to the extent related to any action or omission or event or occurrence or fact
occurring or in existence on or prior to the Closing Date, including any
Liability for (i) infringement or misappropriation of any Intellectual Property
or any other rights of any Person (including any right of privacy or publicity)
in any jurisdiction; (ii) breach of product warranties or any contractual or
other warranties, whether express or implied or resulting from any course of
dealing or conduct; (iii) injury, death, property damage or other losses arising
with respect to or caused by products or services provided by the Company or the
Business; or (iv) violations of any Applicable Laws (including federal and state
securities laws and Gaming Laws);

 

(g)  Any Liability under or arising out of any Company Benefit Plans or any
Benefit Related Agreement;

 

(h)  Any Liability for making payments or any failure to make payments of any
kind to employees or contractors or any other service providers of the Business
(including as a result of the Transactions, the termination of an employee by
the Company or other claims arising out of the terms of employment with the
Company) or with respect to payroll Taxes or any other employment Tax
liabilities in any jurisdiction, including any failure to withhold or collect or
pay over any such taxes to the relevant Governmental Entity, in each case, for
periods prior to the Closing Date;

 

(i)  Any Liability under Environmental Laws to the extent arising out of or
resulting from the conduct of the Business or the ownership, operation or use of
the assets of the Company, including the Owned Real Property, the Leased Real
Property and the Additional Real Property, in each case, prior to the Closing
Date;

 

(j)  Any Liability for Transaction Expenses to the extent not paid pursuant to
Section 3.3(b) or otherwise by Seller or its Affiliates; and

 

(k)  Any Liability, whether or not specifically mentioned in this Section 3.9,
to the extent arising out of or resulting from the conduct of the Business or
the ownership, operation or use of the assets of the Company, in each case prior
to the Closing Date, regardless of when any claim with regard to such Liability
is made, but excluding to the extent any such Liability is covered by insurance
proceeds paid for the benefit of the Company for such Liability (with the

 

21

--------------------------------------------------------------------------------


 

understanding that such liability shall remain an Excluded Liability as to any
deductible or self-insured retention portion of any insurance coverage
applicable thereto).

 

For the avoidance of doubt, “Excluded Liabilities” does not include (i) the
current liabilities of the Company to the extent reflected on the Final Closing
Statement, (ii) any Assumed Indebtedness or (iii) any liabilities included in
the Accrued Rent Payable Amount.  The Excluded Liabilities about which the
Company has Knowledge as of the Signing Date include the matters listed on
Schedule 3.9.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES REGARDING SELLER
AND THE COMPANY

 

Except as otherwise set forth on the Schedules or in any documents referred to
in the Schedules, Seller represents and warrants to Buyer, as of the Signing
Date, as follows:

 

4.1  Organization, Good Standing, Qualification and Power.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Mississippi, and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on the Business as presently conducted.  The Company is duly qualified and
in good standing to do business in each jurisdiction in which such qualification
is necessary because of the nature of the business conducted by it, except where
the failure to be so qualified has not had and would not reasonably be expected
to have a Material Adverse Effect.

 

4.2  Authority; Execution and Delivery; Enforceability.

 

(a)  Each of Seller and the Company has all requisite corporate power and
authority to execute, deliver and perform this Agreement and the Related
Documents to which it is, or is specified to be, a party and, subject to
obtaining the consents and approvals and making the filings referred to in
Section 4.3(b), to consummate the Transactions.  The execution, delivery and
performance by Seller and the Company of this Agreement and the Related
Documents and the consummation of the Transactions have been or, prior to the
Closing, will be duly authorized by all necessary action on the part of each of
Seller and the Company.  Each of Seller and the Company has duly executed and
delivered this Agreement and prior to the Closing will have duly executed and
delivered each Related Document to which it is, or is specified to be, a party,
and, assuming the due authorization, execution and delivery by all parties
hereto or thereto other than Seller and the Company, this Agreement constitutes,
and each Related Document to which it is, or is specified to be, a party, will
after the Closing constitute, its legal, valid and binding obligation,
enforceable against each in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and general equitable principles.

 

(b)  The Board of Directors of Seller has (i) determined that this Agreement and
the Related Documents to which Seller and the Company is, or is specified to be,
a party, and the

 

22

--------------------------------------------------------------------------------


 

Transactions are advisable and in the best interests of the Company and Seller
and (ii) approved and adopted this Agreement and the Related Documents and
approved the Transactions.  Except for the approval by Seller as sole
shareholder of the Company, no other vote or consent by any equity holder of
Seller, the Company or their respective Affiliates is required to approve this
Agreement or the Related Documents to which Seller or the Company is, or is
specified to be, a party or to consummate any of the Transactions.

 

4.3  No Conflicts; Consents.

 

(a)  Neither the execution and delivery of this Agreement by Seller or the
Company, nor the consummation of the Transactions, nor compliance by the Company
with any of the terms or provisions hereof, will (i) violate any provision the
Organizational Documents of Seller, any Subsidiary of Seller or the Company, or
(ii) assuming that the consents, approvals and filings referred to in
Section 4.3(b) are duly obtained or made, (A) violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to Seller, any Subsidiary of Seller, the Company or any of their
properties or assets, or (B) violate, conflict with, result in a breach of any
provision of, or require redemption or repurchase or otherwise require the
purchase or sale of any securities, constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, result
in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the properties or assets of the Company under any of the terms,
conditions or provisions of any Material Contract to which the Company is a
party, or by which the Company or any of its properties or assets is bound or
affected, except, in the case of Section 4.3(a)(ii), for such violations,
conflicts, breaches, defaults, terminations, cancellations, accelerations or
other events which, either individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)  No Governmental Approval or consent, approval, license, permit, order,
qualification or authorization of, or registration, declaration, notice or
filing with, any other Person (solely with respect to the Material Contracts) is
required for or in connection with the execution and delivery by Seller or the
Company of this Agreement and each Related Document to which each is or will be
a party, and the consummation by Seller or the Company of the Transactions,
other than (i) stockholder approval by Seller, (ii) any approvals or filing of
notices required under the Gaming Laws, (iii) such consents, approvals, orders,
authorizations, permits, filings, declarations or registrations related to, or
arising out of, compliance with statutes, rules or regulations regulating the
consumption, sale or serving of alcoholic beverages or the renaming or
re-branding of the operations of the Business, (iv) the consents, approvals and
filings set forth on Schedule 4.3, (v) those the failure of which to obtain or
make, individually or in the aggregate, would not (A) reasonably be expected to
have a Material Adverse Effect or (B) materially impair the ability of Seller or
the Company to perform their respective obligations under this Agreement and
each Related Document to which each is, or is specified to be, a party and (vi)
those that may be required solely by reason of Buyer’s (as opposed to any other
third party’s) participation in the Transactions (which are the obligation of
Buyer to obtain).

 

23

--------------------------------------------------------------------------------


 

4.4  Capitalization; Subsidiaries.

 

(a)  The authorized capital stock of the Company, the issued and outstanding
shares of capital stock of the Company and the record holders of such issued and
outstanding shares are set forth on Schedule 4.4(a).  The shares of capital
stock of the Company set forth on Schedule 4.4(a) have been duly authorized and
validly issued and are fully paid and nonassessable.  Other than the shares of
capital stock of the Company set forth on Schedule 4.4(a), there are no other
issued or outstanding shares of capital stock of the Company.

 

(b)  Except for this Agreement, the Related Documents, and as set forth on
Schedule 4.4(b), there are no outstanding options, warrants, rights, calls,
agreements, whether written or oral, convertible securities, stock appreciation
rights, phantom stock or other commitments or rights to purchase or acquire any
unissued shares of Company Stock or any other securities from the Company.

 

(c)  Except for Casino Parking, Inc., a Mississippi corporation, the Company has
no direct or indirect Subsidiaries and holds Equity Securities of no other
Person.

 

4.5  Financial Statements; No Undisclosed Liabilities.

 

(a)  Schedule 4.5(a) contains (i) the balance sheets of the Company as of
April 24, 2011 and April 25, 2010 (the “Balance Sheets”), and the related
statements of operations for the fiscal years then ended, in each case, as
derived from the audited consolidating financial schedules of Seller (together
with the Balance Sheets, the “Derived Financial Statements”), and (ii) the
unaudited balance sheet of the Company as of November 20, 2011 (the “Latest
Balance Sheet”) and the related unaudited statement of operations and cash flows
for the period then ended (together with the Derived Financial Statements and
the Latest Balance Sheet, the “Financial Statements”).  The Financial Statements
have been prepared from the books and records of the Company in accordance with
GAAP consistently applied in all material respects (except (A) as may be
indicated in the footnotes thereto and/or (B) in the case of unaudited Financial
Statements, for the absence of footnotes and for normal year-end adjustments).

 

(b)  Except as set forth on Schedule 4.5(b), the Financial Statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Company as of the dates and for the periods indicated,
each in accordance with GAAP consistently applied (except (i) as may be
indicated in the footnotes thereto and/or (ii) in the case of unaudited
Financial Statements, for the absence of footnotes and for normal year-end
adjustments).

 

(c)  Except as disclosed on Schedule 4.5(c) and except for (i) Liabilities that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (ii) Liabilities reflected in, reserved against or
otherwise set forth on the Latest Balance Sheet or described in the notes
thereto, the Company has no Liabilities with respect to the operation and
support of the Business that would be required by GAAP to be reflected in,
reserved against or otherwise set forth on the Latest Balance Sheet of the
Company or described in the notes thereto.

 

24

--------------------------------------------------------------------------------


 

4.6  Personal Property.

 

The Company has good and valid title to, or a valid leasehold interest in, or
other legal right to, all of the material tangible assets and properties
reflected on the Latest Balance Sheet or acquired subsequent thereto (except for
assets and properties sold, consumed or otherwise disposed of in the ordinary
course of business since the date of the Latest Balance Sheet), free and clear
of all Liens, except Permitted Liens.  Notwithstanding anything contained in
this Section 4.6, the representations contained herein do not concern
intellectual property matters, which are the subject of the representations
contained in Section 4.8.

 

4.7  Real Property.

 

(a)  Except as set forth on Schedule 4.7(a), the Company owns or has the right
to exclusively occupy and use all Real Property owned or used in the Business,
including the Real Property which is owned by the Company as further described
on Exhibit A-2 (the “Owned Real Property”) and the Real Property leased to the
Company pursuant to the Biloxi Leases (the “Leased Real Property”).  The Company
has good and marketable fee simple title to all the Owned Real Property, and to
all buildings, structures and other improvements thereon and all fixtures
thereto, subject only to the Permitted Liens.  Prior to the Signing Date, the
Company has delivered to Buyer true and correct copies of all deeds, mortgages,
title insurance policies and other documents in the possession or custody of
Seller or any of its Affiliates and relating to or affecting the title to the
Owned Real Property.  All of the Owned Real Property is free from any material
use or occupancy restrictions, except those imposed by applicable zoning laws,
ordinances and regulations, and from all special Taxes or assessments, except
those generally applicable to other properties in the Tax districts in which
such Owned Real Property is located.  No options have been granted to others to
purchase, lease or otherwise acquire any interest in the Owned Real Property. 
For the purposes of this Agreement, Owned Real Property shall include the
Additional Real Property as if such Additional Real Property were owned by the
Company as of the Signing Date.

 

(b)  To the Knowledge of the Company, all agreements included within the Biloxi
Leases and any other Contracts which relate to or provide leases, easements,
rights of way, licenses and other non-ownership interests in Real Property in
favor of the Company (collectively the “Realty Use Rights”) are valid and in
full force and effect in accordance with their terms.  Seller has furnished
Buyer with copies of all Realty Use Rights, all of which are identified on
Schedule 4.7(b).  All copies of the Realty Use Rights furnished to Buyer are
true, correct and complete and include any and all modifications thereof. 
Except as set forth on Schedule 4.7(b), there is not under any Realty Use Right
(i) any default (or, to the Knowledge of the Company, any claimed default) by
the Company, or any event of default or event which with notice or lapse of
time, or both, would constitute a default by the Company and in respect of which
the Company has not taken adequate steps to prevent a default on its part from
occurring, or (ii) to the Knowledge of the Company, any existing default by any
other party to any Realty Use Right, or any event of default or event which with
notice or lapse of time, or both, would constitute a default by any other party
to any Realty Use Right.  Except as set forth on Schedule 4.7(b), the Company is
(x) lawfully in exclusive possession of all Leased Real Property, and all
conditions precedent to the obligation of the Company to take possession and
continue to occupy all Leased Real Property have been fulfilled and (y)
presently occupying the entirety of each

 

25

--------------------------------------------------------------------------------


 

parcel of the Leased Real Property for the purposes set forth in the applicable
lease agreement with respect thereto.

 

(c)  Except as set forth on Schedule 4.7(c), the present use of and improvements
on the Owned Real Property and, to the Knowledge of the Company, the Leased Real
Property, are in conformity in all material respects with all Applicable Laws,
including all applicable zoning laws, ordinances and regulations and with all
deed restrictions of record, and to the Knowledge of the Company, there are no
proposed changes therein that would affect any of the Real Property or its use. 
Except as set forth on Schedule 4.7(c), there exists no conflict or dispute with
any regulatory authority or other Person relating to any Owned Real Property or,
to the Knowledge of the Company, the Leased Real Property, or the activities
thereon.  Except as set forth on Schedule 4.7(c), all improvements on the Owned
Real Property are located within the lot lines (and within the mandatory
set-backs from such lot lines established by zoning ordinance or otherwise) and
not over areas subject to easements or rights of way.

 

(d)  The Company has not caused any work or improvements to be performed upon or
made to any of the Real Property for which there remains outstanding any payment
obligation that would or might serve as the basis for any Lien in favor of the
Person which performed the work.

 

(e)  Except as set forth on Schedule 4.7(e), all requisite certificates of
occupancy and other permits or approvals required with respect to the
improvements on any of the Real Property and the occupancy and use thereof have
been obtained and are currently in effect.

 

(f)  The true and correct expiration date of all Contracts of the Company that
constitute leases from the Company to third party lessees for any portions of
the Biloxi Property are listed on Schedule 4.7(f).  The Company has not received
any notice that the owner of any Leased Real Property has made any assignment,
pledge or hypothecation of the lease agreement with respect thereto or the rents
or use fees due thereunder.

 

(g)  No condemnation Proceeding is pending or, to the Knowledge of the Company,
threatened which would impair the occupancy, use or value of any Real Property.

 

(h)  All Real Property has access to dedicated public thoroughfares adequate to
continue conduct of the Business following the Closing in the same manner as
conducted on the Signing Date.

 

4.8  Intellectual Property.

 

(a)  Schedule 4.8(a) sets forth a list of all (i) Registered Intellectual
Property and (ii) material unregistered trademarks and service marks owned by
the Company.  All Registered Intellectual Property is subsisting, and, to the
Knowledge of the Company, all material registration, renewal and maintenance
fees, annuities or other fees payable to any Governmental Entity to maintain all
Registered Intellectual Property in full force and effect have been or will be
paid in full through the Closing Date.

 

(b)  Except as set forth on Schedule 4.8(b), to the Knowledge of the Company,
all material Intellectual Property currently used by the Company consists solely
of items and rights

 

26

--------------------------------------------------------------------------------


 

that are (i) owned, directly or indirectly, by the Company, or (ii) in the
public domain.  With respect to material Intellectual Property owned, directly
or indirectly, by the Company, the Company owns, directly or indirectly (subject
to previously granted rights and licenses), the right, title and interest in and
to such Intellectual Property free and clear of any Liens other than Permitted
Liens or Liens that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

 

(c)  To the Knowledge of the Company, the conduct of the Business as presently
conducted does not infringe any Third Party Intellectual Property. Except as set
forth on Schedule 4.8(c), the Company has not received any written notice of any
Proceedings pending or, to the Knowledge of the Company, threatened alleging
that the Company is infringing upon any Third Party Intellectual Property in the
conduct of the Business as presently conducted, except for any such allegations
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

(d)  To the Knowledge of the Company, no Person is infringing any material
Intellectual Property owned by the Company, except for any such infringement
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

(e)  Schedule 4.8(e) sets forth a true and correct list of all computer software
used in the operation and support of the Biloxi Property that is material to the
operation of the Business.

 

4.9  Material Contracts.

 

(a)  Schedule 4.9 contains a list of each Contract (each, a “Material Contract”)
to which, as of the Signing Date, the Company is a party that:

 

(i)    expressly limits or restricts the ability of the Company to compete or
otherwise to conduct the Business as presently conducted in any material manner
or place, except those restrictions imposed under the Gaming License or under
any applicable restrictions imposed by Applicable Laws (including Gaming Laws);

 

(ii)   involves an obligation for borrowed money in excess of $75,000, or
provides for a guaranty for borrowed money, letter of credit, comfort letter,
surety or other bond in an amount in excess of $75,000 by the Company in respect
of any Person other than the Company;

 

(iii)  creates a joint venture, limited liability company or partnership;

 

(iv)  obligates the Company to pay an amount in excess of $75,000 during any
twelve (12) month period after the Signing Date; or

 

(v)   relates to the sale of goods and/or the provision of services pursuant to
which the Company expects to accrue revenue in excess of $75,000 during the year
ending December 31, 2011, other than in connection with customers’ IsleOne
Players Club Cards.

 

27

--------------------------------------------------------------------------------


 

Material Contracts shall not include any of the following:  (A) Organizational
Documents, (B) real property leases described in Section 4.7(b), (C) Contracts
relating to commercial “off the shelf” software or (D) Contracts relating to
employee benefits.

 

(b)  True copies of the Material Contracts, including all amendments and
modifications thereto, in the possession of the Company have been provided to
Buyer.  The Company has not received any written notice alleging a default or
breach under any such Material Contract, except where such default or breach
would not reasonably be expected to have a Material Adverse Effect.  Each
Material Contract is enforceable in accordance with its terms against the
Company and, to the Knowledge of the Company, the other parties thereto, except
to the extent that (i) the failure to be so enforceable would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar Applicable Laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether
enforceability is considered in a Proceeding at law or in equity).

 

(c)  Except as set forth on Schedule 4.9(c), since January 1, 2011, neither
Seller nor its Affiliates has (i) removed customers from or otherwise materially
modified the Biloxi Database other than routine removals or modifications
consistent with past practices, or (ii) materially modified the marketing
(including advertising in any format), promotion, pricing, expense allocation,
or facilities of the Biloxi Property as it relates to other properties of Seller
or its Affiliates (each, an “Other Property” and collectively the “Other
Properties”) or of the Other Properties as it relates to the Biloxi Property,
where such modification provides a greater benefit to the Other Properties or
otherwise materially decreases the value of the Biloxi Property.

 

(d)  The Company has provided Buyer a true, correct and complete copy of all
Contracts relating to the Assumed Indebtedness, and there is no default (or any
event which, with notice or lapse of time, or both, would constitute a default)
by the Company with regard thereto or by Seller under any letter of credit,
guarantee or other credit support or collateral related thereto.

 

4.10  Permits.

 

(a)  To the Knowledge of the Company, as of the Signing Date, the Company holds
and is in compliance with all material certificates, licenses, permits,
authorizations and approvals (“Permits”) required under Applicable Law for the
conduct of the Business as presently conducted, and during the five (5) year
period prior to the Signing Date, the Company has not received written notice of
any Proceedings relating to the revocation or modification of any such Permits,
except for such instances of noncompliance, revocation or modification that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

(b)  Each of the Company and its directors, officers, employees and stockholders
has and will have in full force and effect at the Effective Time all
Governmental Approvals (including all Gaming Approvals and other authorizations
under Gaming Laws and liquor licenses) necessary for it to acquire, own, lease
or operate its assets and properties and to carry on its business as now
conducted, each of which is in full force and effect, and there has occurred

 

28

--------------------------------------------------------------------------------


 

no default, revocation or suspension under any such Governmental Approvals,
except for such which would not reasonably be expected to have a Material
Adverse Effect.  The Company has maintained, and will maintain, at all times
reserves for working capital, capital improvements, replacements and/or
contingencies to the extent, and in the amounts, required by the Gaming Laws,
including the cash reserve requirements thereunder.

 

(c)  The Company has not:  (i) ever applied for a casino, racing or other Gaming
Approval in any state or other jurisdiction and been denied; (ii) experienced
any revocation or failure to renew any such Gaming Approval; or (iii) withdrawn
or not applied for any such Gaming Approval or renewal after being informed
orally or in writing by any Governmental Entity that the Company would be denied
such a license or renewal if it were applied for.

 

(d)  Seller has delivered and will provide Buyer access to copies of all
correspondence between the Mississippi Gaming Commission and Seller or the
Company relating to the compliance by the Company with the rules and regulations
of the Mississippi Gaming Authorities and the terms of their respective Gaming
Approvals in Seller’s, any of its Subsidiaries’ or the Company’s possession. 
Buyer shall keep all information received pursuant to the preceding sentence
strictly confidential and shall not disclose such information to any Person for
any purpose.  Except as disclosed in such correspondence and such applications,
neither Seller nor the Company has knowledge of any facts or circumstances
relating to the conduct of the Company, or any director, officer, employee or
stockholder of the Company, that would reasonably be expected to cause any
Mississippi Gaming Authority to revoke, suspend or fail to renew their
respective Gaming Approvals or take disciplinary action against the Company or
any of its directors, officers, employees or stockholders.

 

(e)  Neither Seller nor the Company, nor any of its directors, officers,
employees or stockholders, has received any written claim, demand, notice,
complaint, court order or administrative order from any Governmental Entity
since January 1, 2006 under, or relating to, any violation or possible violation
of any Gaming Laws that did or would result in fines or penalties of $100,000 or
more.  There are no facts that, if known to the Gaming Authorities under the
Gaming Laws, would result in the revocation, limitation or suspension of a
Gaming Approval of the Company, or any of its or Seller’s directors, officers,
employees or stockholders.

 

4.11  Assets.

 

The transfer of Shares to Buyer pursuant to this Agreement will, taking into
account the Transition Services Agreement and the other Related Documents (and
assuming receipt of all approvals, including Gaming Approvals, and third Person
consents, approvals and authorizations necessary for Buyer and its Affiliates to
operate and support the business located at the Biloxi Property), convey or
otherwise provide to Buyer at the Closing Date, all of the assets, properties
and rights necessary to allow Buyer immediately after the Closing to operate the
Business in all material respects as operated as of the Signing Date, in each
case, other than the items set forth on Schedule 4.11; provided, however, that
nothing in this Section 4.11 shall be deemed to constitute a representation or
warranty of Seller or the Company as to the amounts of cash or working capital
necessary to operate the same.

 

29

--------------------------------------------------------------------------------


 

4.12  Taxes.

 

(a)  Except as set forth on Schedule 4.12(a), (i) the Company has timely filed
all material Returns required to be filed by it prior to the Signing Date, (ii)
as of the time of filing the Returns were true and correct in all material
respects, (iii) all Taxes due or claimed due by a taxing authority (whether or
not shown to be due on such Returns) have been paid, (iv) no statute of
limitations has been waived and no extension of time during which a Tax
assessment or deficiency assessment may be made has been agreed to, which waiver
or extension is still outstanding with respect to any Tax Liability of the
Company, (v) there are no pending Tax audits of any Returns of the Company and
the Company has not received written notice of any request for an audit or any
unresolved questions or claims concerning its Tax Liability, (vi) the Company
has complied in all material respects with Applicable Laws relating to the
payment and withholding of income Taxes, (vii) the Company is not nor has ever
been a party to any Tax sharing agreement, and (viii) the Liabilities for Taxes
of the Company are properly reflected on the Financial Statements in accordance
with past practices and GAAP.

 

(b)  Except as set forth on Schedule 4.12(b), (i) there are no Liens (other than
Permitted Liens) on any of the assets of the Company for Taxes and no written
claim has ever been made by a taxing or governmental authority in a jurisdiction
where the Company does not file Returns that the Company is or may be subject to
taxation by that jurisdiction, (ii) the Company has, in all material respects,
timely paid or withheld with respect to their employees (and paid over any
amounts withheld to the appropriate Governmental Entity) all federal and state
income Taxes required to be paid or withheld and have paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
independent contractor, creditor, stockholder or other third party, (iii) the
Company has not constituted either a “distributing corporation” or a “controlled
corporation” in a distribution of stock intended to qualify for tax-free
treatment under Section 355 of the Code (A) in the two years prior to the
Signing Date or (B) in a distribution which otherwise constitutes part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code), (iv) the Company has not engaged in a “listed transaction,” as set
forth in Treas. Reg. § 1.6011-4(b)(2), (v) the Company has not (x) ever been a
member of an affiliated group (within the meaning of Code § 1504(a)) filing a
consolidated federal income Return (other than a group the common parent of
which is Seller), (y) ever been a party to any Tax sharing, indemnification or
allocation agreement (other than any such agreement with customers, vendors or
real property lessors, the principal purpose of which is not to address Tax
matters), nor does the Company owe any amount under any such agreement and (z)
any Liability for the Taxes of any person under Treas. Reg. § 1.1502-6 (or any
similar provision of state, local or non-U.S. Applicable Law, including any
arrangement for group or consortium relief or similar arrangement), as a
transferee or successor, by contract, or otherwise and (vi) Seller is not a
foreign person within the meaning of Section 1445 of the Code.

 

4.13  Proceedings.

 

Except as disclosed on Schedule 4.13, (a) there is no Proceeding pending or, to
the Knowledge of the Company, threatened against the Company that (i) involves a
claim or potential claim of Liability for the Company in excess of $10,000 or
(ii) enjoins or seeks to enjoin any significant activity by the Company, and (b)
the Company is not subject to the provisions of any material judgment, order or
decree applicable to the Business as presently

 

30

--------------------------------------------------------------------------------


 

conducted, except for any such judgments, orders or decrees that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

4.14 Benefit Plans.

 

(a) Schedule 4.14(a) contains a list of every material Company Benefit Plan and
every material Benefit Related Agreement.  Seller has delivered or made
available to Buyer true and complete copies of (i) all material Company Benefit
Plans and Benefit Related Agreements or, in the case of any unwritten material
Company Benefit Plan, a description thereof, (ii) the most recent annual report
on Form 5500 filed with the IRS with respect to each Company Benefit Plan for
which such a filing is required, (iii) the most recent favorable IRS
determination letter with respect to each Company Benefit Plan which is intended
to be qualified and exempt from federal income Taxes under Sections 401(a) and
501(a), respectively, of the Code and (iv) the most recent financial statements
and, to the extent applicable, actuarial reports for each Company Benefit Plan
for which such statements and, to the extent applicable, reports exist.

 

(b) Every Company Benefit Plan which is intended to be qualified and exempt from
federal income Taxes under Sections 401(a) and 501(a), respectively, of the Code
is currently the subject of a favorable IRS determination letter to the effect
that such Company Benefit Plans and the trusts created thereunder are so
qualified and tax-exempt, and no such determination letter has been revoked or
threatened, nor has any such Company Benefit Plan been amended since the date of
its most recent favorable IRS determination letter that would reasonably be
expected to adversely affect its qualified status under Section 401(a) of the
Code or materially increase its costs.

 

(c) No Company Benefit Plan is or was (i) subject to Title IV or Section 302 of
ERISA, or Section 412 or 4971 of the Code, (ii) a “multiemployer plan” within
the meaning of Section 4001(a)(3) of ERISA, (iii) a “multiple employer plan”
within the meaning of Section 413 of the Code, (iv) a “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA, or (v) a “welfare
benefit fund” within the meaning of Section 419 of the Code or is or was funded
by such a “welfare benefit fund.”

 

(d) The Company has not engaged in any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to any Company Benefit Plan and, to the Knowledge of the Company, no
other Person has engaged in any such prohibited transaction.  The Company has
not breached any fiduciary responsibility with respect to any Company Benefit
Plan and, to the Knowledge of the Company, no other Person has breached any
fiduciary responsibility with respect to any Company Benefit Plan.

 

(e) No Company Benefit Plan provides health, medical or other welfare benefits
after retirement or other termination of employment (other than for continuation
coverage required under Section 4980B(f) of the Code or Applicable Law).

 

(f) Except as could not reasonably be expected to result in Liability to the
Company or an ERISA Affiliate, each Company Benefit Plan has complied in form
and operation with the terms of such Company Benefit Plan, ERISA, the Code and
all other Applicable Laws.

 

31

--------------------------------------------------------------------------------


 

(g) No claims (other than routine claims for benefits), lawsuits, governmental
investigations or audits are pending, and to the Knowledge of the Company, none
are threatened, involving any Company Benefit Plan or the assets of any Company
Benefit Plan.

 

(h) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement (alone or in conjunction with
any other event, including any termination of employment on or following the
Closing) will (A) entitle any current or former director, officer, employee,
consultant or service provider of Company to any additional compensation or
benefit, (B) accelerate the time of payment or vesting, or trigger any payment
or funding, of any compensation or benefits or trigger any other material
obligation under any Company Benefit Plan or Benefit Related Agreement, or
(C) result in any breach or violation of, default under or limit the Company’s
right to amend, modify or terminate any Company Benefit Plan or any Benefit
Related Agreement.

 

(i) Section 280G of the Code has not limited and will not limit the deduction
for Federal income Tax purposes of any compensation or benefit paid or provided
pursuant to any Company Benefit Plan in connection with the transactions
contemplated by this Agreement.

 

(j) Except as could not reasonably be expected to result in any Liability to the
Company, each Company Benefit Plan that provides for “deferral of compensation”
within the meaning of the Treasury Regulations under Section 409A of the Code
conforms to the requirements of Section 409A of the Code and has been operated
in compliance in all material respects with Section 409A of the Code at all
relevant times.

 

(k) All contributions, premiums, Taxes and other payments required to be made to
or with respect to any Company Benefit Plan by the terms of such Company Benefit
Plan, Applicable Law, any contractual undertaking or otherwise or pursuant to
the terms of any Benefit Related Agreement have been timely made or paid in full
or, to the extent not required to be made or paid on or before the Signing Date,
are fully reflected on the financial statements of the Company.

 

(l) All Company Benefit Plans subject to the laws of any jurisdiction outside
the United States (i) have been maintained in accordance with all applicable
requirements, (ii) if they are intended to qualify for special tax treatment,
meet all the requirements for such treatment, and (iii) if they are intended to
be funded and/or book-reserved, are fully funded and/or book reserved, as
appropriate, based upon reasonable actuarial assumptions.

 

4.15 Employee and Labor Matters.

 

(a) Except as set forth on Schedule 4.15(a), there is no charge or Proceeding
pending or, to the Knowledge of the Company, threatened against the Company
relating to any employment related matter involving any employee of the Company
or applicants, including charges of unlawful discrimination, retaliation or
harassment, failure to provide reasonable accommodation, denial of a leave of
absence, failure to provide compensation or benefits, unfair labor practices, or
other alleged violations of Applicable Law and there is no charge of or
Proceeding with regard to any unfair labor practice against the Company pending
before the National Labor Relations Board.  There is no labor strike, dispute,
slow-down or work stoppage

 

32

--------------------------------------------------------------------------------


 

actually pending or, to the Knowledge of the Company, threatened against or
involving the Company.  None of the employees of the Company is covered by any
collective bargaining agreement, and no collective bargaining agreement is
currently being negotiated by the Company.  To the Knowledge of the Company, no
one has petitioned the National Labor Relations Board within the last two (2)
years, and no one is now petitioning, for union representation of the Company’s
employees.

 

(b) During the period from October 1, 2011 to the Signing Date, neither Seller,
a Subsidiary of Seller nor the Company has transferred any employees from the
Biloxi Property to any of the Other Properties other than as set forth on
Schedule 4.15(b).

 

(c) Except for failures to be in compliance that have not had, and should not
have, a Materially Adverse Effect, the Company is and for the past three
(3) years has remained in compliance with Applicable Laws with respect to
hiring, employment and termination of employment (including Applicable Laws
regarding wage and hour requirements, tips, correct classification of
independent contractors and of employees as exempt and non-exempt, work
authorization status, discrimination in employment, harassment, retaliation and
reasonable accommodation, leaves of absence, terms and conditions of employment,
employee health and safety, and collective bargaining).  Except as should not
have a Material Adverse Effect, the Company is not liable for any payment to any
trust or other fund or to any Governmental Entity, with respect to unemployment
compensation benefits, social security or other benefits for employees (other
than routine payments to be made in the ordinary course of business consistent
with past practice).

 

4.16 Absence of Changes or Events.

 

Except as set forth on Schedule 4.16 or in the Financial Statements, from July
1, 2011, until the Signing Date, the Company has carried on the Business only in
the ordinary course of business consistent with past practices, and there has
not been:

 

(a) any Material Adverse Effect;

 

(b) any acquisition or disposition by the Company of any material asset or
property other than in the ordinary course of business;

 

(c) any declaration, setting aside or payment of any dividend or any other
distributions in respect of any capital stock of the Company;

 

(d) any issuance of any Equity Securities of the Company or any direct or
indirect redemption, purchase or other acquisition of any Equity Securities of
the Company; or

 

(e) any increase in the compensation, pension or other benefits payable or to
become payable by the Company to any of its officers, directors or employees,
other than (i) pursuant to the terms of any existing written agreement or plan
of which Buyer has been supplied complete and correct copies, (ii) in the
ordinary course of business or (iii) with respect to newly-hired or promoted
employees.

 

33

--------------------------------------------------------------------------------


 

Further, except as set forth on Schedule 4.16, from the date of the Latest
Balance Sheet until the Signing Date, there has not been any action taken by the
Company that would be prohibited by Section 6.1 had this Agreement been in
effect at the time of the action.

 

4.17 Compliance with Applicable Laws.

 

(a) The current operations of the Company are being conducted in compliance with
all Applicable Laws in all material respects, and (b) since January 1, 2009, the
Company has not received a written notification of any asserted present or past
failure to comply with any Applicable Law, or to the Knowledge of the Company,
is aware of any threatened action to do so, in each case, except for violations
that have been previously resolved and except for instances of noncompliance
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  Notwithstanding anything contained in this
Section 4.17, the representations contained in this Section 4.17 do not concern
real property, intellectual property, Taxes, employee benefits, employee and
labor matters, or environmental matters, all of which are the subject of
specific representations in Sections 4.7, 4.8, 4.12, 4.14, 4.15 and 4.18,
respectively.

 

4.18 Environmental Matters.

 

(a) Except as set forth on Schedule 4.18(a), within the last five (5) years, the
Company has not received any written communication from a Governmental Entity or
any other Person that alleges that (i) the Company is not or has not been in
compliance in any material respect with any Environmental Law; (ii) any
Hazardous Substances which the Company has generated, transported or disposed of
has been found at any site at which any Person has conducted a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) the Company is or shall be a named party to any Proceeding arising
out of any third party’s incurrence of Damages of any kind whatsoever in
connection with the presence or release of Hazardous Substances.

 

(b) Except as set forth on Schedule 4.18(b), to the Knowledge of the Company,
the Company (i) holds and maintains, in full force and effect, and (ii) is in
material compliance with, all Permits required under Environmental Laws to
conduct the Business, and are in material compliance with all Environmental
Laws.

 

(c) In connection with the conduct of the Business, the Company has not entered
into or agreed to any court decree or order or is subject to any judgment
relating to compliance with any Environmental Law or to investigation or cleanup
of Hazardous Substances under any Environmental Law.

 

(d) Except as set forth on Schedule 4.18(d), (i) no portion of the Additional
Real Property, the Owned Real Property or the Leased Real Property has been used
for the handling, manufacturing, processing, storage, use, generation or
disposal of Hazardous Substances, except as is customary or reasonably required
for the operation of the Business and in compliance with applicable
Environmental Laws; and (ii) there have been no releases or threatened releases
of Hazardous Substances on, upon, into, or from any Additional Real Property,
Owned Real Property or Leased Real Property.

 

34

--------------------------------------------------------------------------------


 

(e) Seller has delivered or made available to Buyer complete, accurate and
current copies and results of any reports, studies, analyses, tests or
monitoring possessed or initiated by or on behalf of Seller, any Subsidiary of
Seller or the Company and in their possession pertaining to Hazardous
Substances, if any, in, on, beneath or adjacent to any property currently owned,
operated or leased by the Company, or otherwise used in the Business, or
regarding the Company’s compliance with applicable Environmental Laws.

 

(f) Except as set forth on Schedule 4.18(f), to the Knowledge of the Company,
none of the Additional Real Property, the Owned Real Property or the Leased Real
Property contains any of the following in violation of Environmental Laws or in
such a manner that is reasonably expected to form the basis of an environmental
claim: underground storage tanks; asbestos; polychlorinated biphenyls (PCBs);
toxic mold; underground injection wells; radioactive materials; or septic tanks
or waste disposal pits in which process wastewater or any Hazardous Substances
have been discharged or disposed, except for any violation that would not
reasonably be expected to have a Material Adverse Effect.

 

This Section 4.18 contains the sole and exclusive representations and warranties
of Seller regarding environmental matters, Environmental Laws and Hazardous
Substances.

 

4.19 Potential Conflicts of Interest; Affiliate Contracts.

 

(a) Except as set forth on Schedule 4.19(a), to the Knowledge of the Company, no
officer or director of the Company, and no Affiliate or Family Member of any
such officer or director (i) owns, directly or indirectly, any interest in
(excepting not more than two percent (2%) stock holdings for investment purposes
in securities of publicly held and traded companies other than Seller) or is an
officer, director, employee or consultant of any Person that is a lessor of the
Company; (ii) owns, directly or indirectly, in whole or in part, or maintains
any direct or indirect interest in, any tangible or intangible property used by
the Company and that is material to the Business; (iii) has any cause of action
or other claim whatsoever against, or owes any amount to, the Company, except
for claims in the ordinary course of business, such as for accrued vacation pay,
accrued benefits under Company Benefit Plans and similar matters and agreements;
or (iv) is a party to any material Contract with the Company (except for
employment agreements and Company Benefit Plans entered into in the ordinary
course of business) or has received any loan, advance or investment from the
Company, that has not been repaid in full prior to the Signing Date.

 

(b) All Contracts between the Company, on the one hand, and Seller or any
Affiliate of Seller (other than the Company), on the other hand, are set forth
on Schedule 4.19(b) (the “Affiliate Contracts”), and all such Affiliate
Contracts are on terms that comply with Applicable Law and, except as set forth
on Schedule 4.19(b), are terminable by the Company at any time without penalty. 
Except as set forth on Schedule 4.19(b), neither Seller nor any Affiliate of
Seller (other than the Company) has any interest in or right to use (i) any
assets used in the Business, (ii) any assets owned or leased by the Company or
(iii) any physical assets located at the Biloxi Property in excess of an
aggregate value of $10,000.  Schedule 4.19(b) sets forth all of the products or
services currently, or since January 1, 2009 previously, provided to the Company
by Seller or any Affiliate of Seller (other than the Company).

 

35

--------------------------------------------------------------------------------


 

4.20 Insurance.

 

Schedule 4.20 hereto lists all policies of fire, liability, workmen’s
compensation, life, property and casualty and other insurance owned or held by
the Company as of the Signing Date.  All such policies are valid, binding and in
full force.  The Company is not in default with respect to its obligations under
any of such insurance policies, nor has the Company received any notification of
cancellation of any such insurance policies.  Except as set forth on Schedule
4.20, no insurance carrier has denied coverage for any claim asserted by the
Company during the twelve (12) month period preceding the Signing Date, nor has
any insurance carrier declined to provide any coverage to the Company during the
twelve (12) month period preceding the Signing Date.

 

4.21 Suppliers.

 

Schedule 4.21 hereto sets forth the five (5) largest suppliers by percentage of
total purchases by the Company for the twelve (12) month period ended on
January 22, 2012.  To the Knowledge of the Company, except as set forth on
Schedule 4.21, no supplier of material importance to the Business has canceled
or otherwise terminated, or threatened in writing to cancel or otherwise
terminate, its relationship with the Company during the last twelve (12) months.

 

4.22 Brokers.

 

No agent, broker, investment banker or other firm or Person engaged by or acting
on behalf of the Company is or will be entitled to any broker’s or finder’s fee
or any other commission or similar fee in connection with any of the
Transactions.

 

4.23 Disclaimer of Other Representations or Warranties.

 

Seller and its Affiliates do not make and have not made any representations or
warranties in connection with the transactions contemplated by this Agreement
other than those expressly set forth in this Agreement.  Except as expressly set
forth in this Agreement, no Person has been authorized by Seller or any of its
Affiliates to make any representations or warranties relating to Seller or any
of its Affiliates or otherwise in connection with the transactions contemplated
by this Agreement, and, if made, such representation or warranty may not be
relied upon as having been authorized by Seller or any of its Affiliates.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as otherwise set forth on the Schedules, Buyer represents and warrants,
as of the Signing Date, to Seller:

 

5.1  Organization, Good Standing, Qualification and Power.

 

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of Mississippi and has all requisite corporate power and
authority to carry on its business as

 

36

--------------------------------------------------------------------------------


 

presently conducted and is duly qualified and in good standing to do business in
each jurisdiction in which such qualification is necessary because of the nature
of the business conducted by it, except where the failure to be so qualified
would not (a) reasonably be expected to have a material adverse effect on the
business, operations, properties, financial condition or results of operations
of Buyer or (b) prohibit or delay Buyer from consummating the Transactions.

 

5.2  Authority; Execution and Delivery; Enforceability.

 

Buyer has all corporate power and authority to execute, deliver and perform this
Agreement and the Related Documents to which it is, or is specified to be, a
party and, subject to obtaining the consents and approvals and making the
filings referred to in Section 5.3(b), to consummate the Transactions.  The
execution, delivery and performance by Buyer of this Agreement and the Related
Documents and the consummation of the Transactions have been or, prior to the
Closing, will be duly authorized by all necessary corporate action on the part
of Buyer.  Buyer has duly executed and delivered this Agreement and prior to the
Closing will have duly executed and delivered each Related Document to which it
is, or is specified to be, a party, and, assuming the due authorization,
execution and delivery by all parties hereto or thereto other than Buyer, this
Agreement constitutes, and each Related Document to which it is, or is specified
to be, a party will after the Closing constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Applicable Laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

 

5.3  No Conflicts; Consent.

 

(a) Neither the execution and delivery of the Agreement by Buyer nor the
consummation of the Transactions, nor compliance by Buyer with any of the terms
or provisions hereof, will (i) violate any provision of the Organizational
Documents of Buyer, or (ii) assuming that the consents, approvals and filings
referred to in Section 5.3(b) are duly obtained or made, (A) violate any
statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to Buyer or any of its properties or assets, or (B)
violate, conflict with, result in a breach of any provision of, or require
redemption or repurchase or otherwise require the purchase or sale of any
securities, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the properties or
assets of Buyer under any of the terms, conditions or provisions of any Contract
to which Buyer is a party, or by which Buyer or any of its properties or assets
is bound or affected, except, in the case of Section 5.3(a)(ii), for such
violations, conflicts, breaches, defaults, terminations, cancellations,
accelerations or other events which, either individually or in the aggregate,
would not reasonably be expected to (x) result in a material adverse effect on
the business, operations, properties, financial condition or results of
operations of Buyer or (y) materially impair the ability of Buyer to perform its
obligations under this Agreement and each Related Document to which it is, or is
specified to be, a party.

 

(b) No Governmental Approval or consent, approval, license, permit, order,
qualification or authorization of, or registration, declaration, notice or
filing with, any other Person is required for or in connection with the
execution and delivery by Buyer of this

 

37

--------------------------------------------------------------------------------


 

Agreement and each Related Document to which it is a party, and the consummation
by Buyer of the Transactions, other than (i) any approvals or filing of notices
required under the Gaming Laws and (ii) the consents, approvals and filings set
forth on Schedule 5.3.

 

(c) To the Knowledge of Buyer, the Closing Gaming Approvals set forth on
Schedule 1.1(b) constitute all of the Gaming Approvals that Buyer and its
Affiliates are required to obtain under applicable Gaming Laws in order to
consummate the Transactions.

 

5.4  Proceedings.

 

There are no (a) outstanding judgments, orders or decrees against Buyer,
(b) Proceedings pending or, to the Knowledge of Buyer, threatened against Buyer
or (c) investigations by any Governmental Entity that are pending or, to the
Knowledge of Buyer, threatened against Buyer, that in each case if determined
adversely would be reasonably expected to prevent, materially delay or otherwise
interfere with or have any material adverse effect on the consummation by Buyer
of the Transactions.

 

5.5  Brokers.

 

No agent, broker, investment banker or other firm or Person engaged by or acting
on behalf of Buyer or any of its Affiliates is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee in connection
with any of the Transactions.

 

5.6  Investment Intent.

 

Buyer understands that the Shares may not be sold, transferred or otherwise
disposed of, without registration under the Securities Act or a valid exemption
from registration under the Securities Act and that in the absence of an
effective registration statement covering the Shares or a valid exemption from
registration under the Securities Act, the Shares must be held indefinitely. 
Buyer is acquiring the Shares for its own account solely for the purpose of
investment and not with a view to, or for offer or sale in connection with, any
distribution thereof.  Buyer is an “accredited investor” as defined under
Rule 501 of Regulation D of the Securities Act.

 

5.7  Financial Ability to Purchase.

 

Buyer or an Affiliate of Buyer has, and at all times prior to the Closing Date
will continue to have, cash or availability under an existing credit facility in
an aggregate amount sufficient for Buyer to pay the Initial Payment Calculation
Amount on the Closing Date and perform its other obligations under this
Agreement.

 

5.8  Ability to Bear Risk.

 

The financial condition of Buyer is such that it can afford to (a) bear the
economic risk of holding the Shares for an indefinite period and (b) suffer the
complete loss of its investment in the Shares.

 

38

--------------------------------------------------------------------------------


 

5.9  Licensability of Licensing Affiliates; Required Licensees.

 

(a) Schedule 5.9(a) sets forth a correct and complete list of each location
where Buyer, its Affiliates and/or their respective Representatives are licensed
by any Gaming Authority to own or operate gaming facilities (collectively, the
“Licensed Parties”).  Each Licensed Party is in good standing in each of the
jurisdictions in which such Licensed Party owns or operates gaming facilities. 
To the Knowledge of Buyer, there is no reason for the Gaming Authorities not to
grant all required Gaming Approvals or refuse to grant any finding of
suitability with respect to Buyer.

 

(b) To the Knowledge of Buyer, there are no facts, that if known to the Gaming
Authorities, would (i) reasonably be expected to result in the denial,
revocation, limitation or suspension of a Gaming Approval with respect to Buyer,
any of its principals, Representatives or Affiliates, or any of its or their
respective officers, directors, key employees or Persons performing management
functions similar to an officer (such Persons, the “Licensing Affiliates”),
(ii) reasonably be expected to result in a negative outcome to any finding of
suitability proceedings currently pending, or under the suitability proceedings
necessary to obtain a Gaming Approval required to consummate the Transactions or
(iii) reasonably be expected to negatively impact, or cause a delay under, any
suitability proceeding required by a Gaming Authority to consummate the
Transactions.  Schedule 5.9(b) sets forth each Licensing Affiliate that Buyer
believes must obtain a Gaming Approval in order to consummate the Transactions
(together, the “Required Licensees”).

 

(c) To the Knowledge of Buyer, none of the Required Licensees has ever been
arrested, detained, charged, indicted or convicted or pleaded guilty or nolo
contendere or forfeited bail in connection with any criminal offense under the
laws of any jurisdiction, whether such criminal offense constitutes a felony or
misdemeanor (except for traffic violations, the maximum possible punishment for
which was a fine not in excess of five hundred dollars ($500)).

 

5.10 Compliance with Gaming Laws.

 

Other than routine matters in connection with updating of Licensing Affiliates’
disclosure obligations in the State of Nevada and the State of New Jersey and
matters in connection with obtaining Gaming Approvals, neither Buyer, its
Affiliates nor, to the Knowledge of Buyer, any Licensing Affiliate has received
notice of any pending investigation or review by any Gaming Authority with
respect to Buyer and its Affiliates, any of the Licensing Affiliates, or any of
their respective officers, directors, key employees or Persons performing
management functions similar to an officer and, other than routine matters in
connection with updating of Licensing Affiliates’ disclosure obligations in the
State of Nevada and the State of New Jersey and matters in connection with
obtaining Gaming Approvals, to the Knowledge of Buyer, (a) no investigation or
review is threatened, (b) no Gaming Authority has indicated any intention to
conduct the same, and (c) there are no facts that, if known to a Gaming
Authority, will or would reasonably be expected to give rise to any inquiry or
investigation, or to result in the revocation, limitation or suspension of a
license issued to such Persons by an applicable Gaming Authority.  Other than
routine matters in connection with updating of Licensing Affiliates’ disclosure
obligations in the State of Nevada and the State of New Jersey and matters in
connection with obtaining Gaming Approvals, neither Buyer, any of its
Affiliates, nor, to the Knowledge of Buyer, any Licensed Party or director,
officer, key employee or partner of a Licensed Party has

 

39

--------------------------------------------------------------------------------


 

suffered a suspension or revocation of any license issued to such Persons by an
applicable Gaming Authority.

 

5.11 Gaming Laws.

 

This Agreement is subject to the Gaming Laws and the Liquor Laws.  Without
limiting the foregoing, Buyer acknowledges that all rights, remedies and powers
under this Agreement, including ownership and operation of the gaming
facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Governmental
Entities.  Buyer acknowledges and agrees that the sale, assignment, transfer,
pledge or other disposition of the Shares is ineffective unless approved in
advance by the Gaming Authorities.  If at any time a Gaming Authority finds that
an owner of the Shares is unsuitable to continue to have an involvement in
gaming, such owner must dispose of such security as provided by the Gaming Laws.
The Gaming Laws and regulations restrict the right under certain circumstances: 
(a) to pay or receive any dividend or interest upon such security; (b) to
exercise, directly or through any trustee or nominee, any voting right conferred
by such security; or (c) to receive any remuneration in any form from the
Company, for services rendered or otherwise.

 

5.12 Disclaimer of Other Representations or Warranties.

 

Buyer does not make and has not made any representations or warranties in
connection with the Transactions other than those expressly set forth in this
Agreement.  Except as expressly set forth in this Agreement, no Person has been
authorized by Buyer to make any representations or warranties relating to Buyer
or otherwise in connection with the Transactions, and, if made, such
representation or warranty may not be relied upon as having been authorized by
Buyer.

 

ARTICLE VI

 

COVENANTS AND AGREEMENTS

 

6.1  Conduct of Business.

 

(a) Except as disclosed on Schedule 6.1, or with the written consent of Buyer
(which consent shall not be unreasonably withheld or delayed) or as otherwise
expressly permitted by the terms of this Agreement, from the Signing Date to the
Closing, Seller and the Company shall (x) use their commercially reasonable
efforts to conduct the Business as presently conducted in the ordinary course in
substantially the same manner as presently conducted and (y) shall not:

 

(i) incur, create or assume any Lien on any of the assets of the Company that
will remain in existence at the Closing, other than a Permitted Lien;

 

(ii) sell, lease, license, transfer or dispose of any assets of the Company,
other than (A) payments of Cash, and sales or other transfers of inventory, in
the ordinary course of business to Persons other than Seller or an Affiliate of
Seller in connection with

 

40

--------------------------------------------------------------------------------


 

the operation of the Biloxi Property (provided that the Company may pay
intercompany payables on account of (I) services rendered by Seller or
Affiliates of Seller provided for the benefit of the Company in the ordinary
course of business and (II) personal property purchased by Seller or its
Affiliates on behalf of the Company in the ordinary course of business), (B)
sales of equipment, personal property and other non-current assets in the
ordinary course of business to Persons other than Seller or its Affiliates in an
amount not to exceed, individually $25,000 or in the aggregate, $150,000
(provided that (I) the net proceeds of any such sales are reinvested by the
Company in other assets that are, or will be at Closing, assets of the Company,
and (II) in the case of any individual asset having a value of more than
$10,000, the sale of such asset and the reinvestment of the proceeds generated
therefrom are approved by Buyer, such approval not to be unreasonably withheld),
and (C) leases and rentals in the ordinary course of business, which in each
case shall be subject to Section 6.1(a)(v);

 

(iii) incur or allow the Company to incur any indebtedness for borrowed money,
except (A) in the ordinary course of business though not to exceed, individually
or in the aggregate, $1,000,000, and (B) indebtedness under any credit facility
of Seller or its Affiliates; provided, however, that all such indebtedness and
all Liens with regard to such indebtedness must be fully paid and released at
Closing;

 

(iv) other than renewals, modifications or amendments that can be terminated on
not more than thirty (30) days’ notice without payment of any consideration by
or any material obligation on the Company (A) modify, renew, suspend, abrogate
or amend in any material respect any Material Contract or (B) reject, repudiate
or terminate any Material Contract;

 

(v) enter into any Contract which (A) expires later than the Closing Date
(unless such Contract is terminable after the Closing Date by giving no greater
than thirty (30) days’ notice, without the payment of any consideration for
early termination, at Buyer’s sole discretion) and involves aggregate
consideration during the remaining term thereof in excess of $10,000 per month;
or (B) is between the Company and any Affiliate of Seller; provided, however,
that the Company may enter into the following Contracts without any consent from
Buyer: (1) any reservations, advance booking contracts, room allocation
agreements and banquet facility and service agreements entered into at market
rates in the ordinary course of business; and (2) any purchase order in the
ordinary course of business that involves aggregate consideration of less than
$50,000;

 

(vi) modify, suspend, abrogate, amend or terminate any of the organizational
documents of the Company;

 

(vii) (A) authorize or issue any Equity Securities or class of Equity Securities
in the Company; or (B) cancel, redeem or repurchase any of the Company Stock;

 

(viii) (A) award or increase any bonuses, salaries or other compensation of any
officer, director or employee of the Company, except as required by Applicable
Law or an existing Contract or as set forth on Schedule 6.1(a)(viii), (B) except
as

 

41

--------------------------------------------------------------------------------


 

required by Applicable Law, pay or agree to pay or increase or agree to increase
any pension, retirement allowance, severance or other employee benefit not
already required or provided for under any existing plan, agreement, policy or
arrangement to any employee or former employee of the Company, or (C) except as
required by Applicable Law, amend in any respect any Company Benefit Plan with
respect to any employee of the Company, other than amendments that result in de
minimis additional expense;

 

(ix) fail to maintain all existing insurance coverage relating to the Company or
its assets; provided, however, that in the event such coverage shall be
terminated or lapse, to the extent available at reasonable cost, the Company may
procure substantially similar substitute insurance policies which in all
material respects are in at least such amounts and against such risks as are
currently covered by such policies;

 

(x) except as set forth on Schedule 6.1(a)(x), transfer any personal property or
employee from the Biloxi Property to any other location of Seller or its
Affiliates including to any Other Property;

 

(xi) take any action to (A) remove customers from or otherwise modify the Biloxi
Database, other than routine removals or modifications consistent with past
practices, including changes to customer information listed on the Biloxi
Database and the addition of customers to the Biloxi Database, or (B) materially
modify the marketing (including advertising in any format), promotion, pricing,
expense allocation or facilities of the Biloxi Property as related to the Other
Properties, or any of the Other Properties as it relates to the Biloxi Property,
where such modification provides a disproportionate benefit to any of the Other
Properties;

 

(xii) settle any Proceeding that would result in the Company being enjoined in
any respect material to the Business;

 

(xiii) fail to implement and maintain a marketing, entertainment and/or
promotional plan for the Biloxi Property that is substantially consistent with
past practice, including the marketing plan (“Marketing Plan”) set forth on
Schedule 6.1(a)(xiii), which Seller may change from time to time in its sole
discretion if Seller reasonably believes that such changes will benefit the
Company;

 

(xiv) grant, award or give away “free play”, except pursuant to the Marketing
Plan or otherwise in the ordinary course of business; or

 

(xv) authorize or enter into any agreement or commitment to do any of the
foregoing.

 

(b) In addition, during the period from the Signing Date until the Closing,
Seller and the Company agree to (i) maintain the assets used in connection with
the Business in the condition as such assets exist on the Signing Date (ordinary
wear and tear excepted), including repairing and, if unable to be repaired or
commercially reasonable conduct would require replacement, replacing such assets
to return the assets to the condition as such assets existed on the Signing Date
(ordinary wear and tear excepted), and (ii) make the capital expenditures set
forth on Schedule 6.1(b).

 

42

--------------------------------------------------------------------------------


 

(c) The Company shall cause Casino Parking, Inc., a Mississippi corporation, to
be dissolved prior to the Closing Date.

 

6.2  Access to Information and the Property.

 

(a) Upon reasonable notice, and subject to Applicable Law (including applicable
Gaming Laws), Seller and the Company shall, and Seller shall cause its
Subsidiaries to, afford Buyer’s Representatives reasonable access, during normal
business hours during the period from the Signing Date until the earlier of the
termination of this Agreement pursuant to Section 8.1 hereof or the Closing, to
the Company and its assets, and to all personnel, premises, books and records
and Contracts related to the operation of the Business at the Biloxi Property
(but excluding any consolidated Tax Returns of Seller), and, during such period,
Seller and the Company shall, and Seller shall cause its Subsidiaries to,
(i) furnish promptly to Buyer all material information concerning the operation
of the Biloxi Property and concerning the employees located at the Biloxi
Property as Buyer may reasonably request, (ii) instruct its counsel, financial
advisors, and other Buyer’s Representatives to cooperate with Buyer in its
investigation of the Company and (iii) otherwise assist Buyer and Buyer’s
Representatives in becoming familiar with the Company’s existing and prospective
businesses and assets and Liabilities to such extent and at such times as Buyer
and Buyer’s Representatives may reasonably request; provided, however, that (x)
such access does not unreasonably disrupt the normal operations of the Company
and (y) the Company is under no obligation to disclose to Buyer any information
the disclosure of which is restricted by Contract, Applicable Law or is subject
to attorney-client privilege; provided, further, that for the avoidance of
doubt, such access to the Biloxi Property shall include reasonable access (it
being understood, however, that such access does not include log-in access or
access that would violate applicable Gaming Laws) to, and cooperation from,
Seller’s information technology systems and employees to permit Buyer to test
the information technology systems and to prepare the Company’s information
technology systems for integration with those of Buyer, and prepare for the
implementation of Buyer’s own systems, including the training of Company
employees (which training shall be conducted by Buyer at its cost and expense;
provided that Buyer shall not be required to pay the Company’s employees for
attending any such training).

 

(b) No information or knowledge obtained in any investigation pursuant to
Section 6.2 shall affect or be deemed to modify any representation or warranty
contained in this Agreement or the conditions to the obligations of the parties
to consummate the Transactions contemplated herein.

 

(c) Following execution of this Agreement and notwithstanding anything to the
contrary contained herein, Buyer shall be permitted to hold joint meetings with
all Biloxi Property employees at which Buyer may provide such employees with
preliminary information relating to the Transactions, and thereafter Buyer shall
be entitled to conduct one-on-one meetings with all Biloxi Property employees at
such times as Buyer shall reasonably request and at space provided by the
Company at the Biloxi Property; provided, however, that a Representative of
Seller, including a Human Resources representative, must be present at such
group and one-on-one meetings if requested by Seller.  From and after the
Signing Date, Seller shall provide Buyer with reasonable space at the Biloxi
Property on an as-needed basis and at no cost to Buyer in order for Buyer to
handle employment and transition related matters.  Buyer in

 

43

--------------------------------------------------------------------------------


 

exercising its aforementioned rights shall comply with all Applicable Laws,
including Gaming Laws.

 

(d) In a manner which does not interfere in any material respects with the
operation of the Business of the Company, the Company shall make available to
Buyer upon reasonable notice and during normal business hours, all personnel and
employees at the manager level and above, whether on-site or by travel to
Buyer’s Affiliates corporate offices in Houston, Texas, at Buyer’s sole expense.

 

(e) For a period of seven (7) years after Closing, upon reasonable written
notice, Buyer shall furnish or cause to be furnished to Seller, as promptly as
practicable, such information and assistance (to the extent within the control
of such party) relating to the Business (including access to books and records
and including access to the list of Exclusive Customers for purposes of
complying with this Agreement) for the period prior to the Closing.  Seller and
Buyer shall cooperate with each other in the conduct of any audit or other
similar proceeding involving the business conducted by the Company for the
period prior to the Closing.  To the extent permitted by Applicable Law, Buyer
shall retain the books and records of the Company for a period of seven
(7) years after Closing.  Notwithstanding the generality of this Section 6.2(e),
the preservation of and access to books and records relating to Taxes shall be
as set forth in Section 10.5.

 

(f) From the Signing Date until the Closing Date Seller and the Company shall,
and Seller shall cause its Subsidiaries to, cooperate in good faith with Buyer
with respect to Buyer’s transition planning activities related to the transition
of the operation of the Company from Seller to Buyer, including the following
types of transition planning activities:  (i) Buyer’s preparation activities
related to Buyer’s (x) integration of the Company into Buyer’s systems and
internal organization and (y) separation of the Company from Seller’s systems
and internal organization at the Closing and (ii) Buyer’s preparation activities
in connection with the Closing, including such activities related to Buyer
receiving transition services under the Transition Services Agreement after the
Closing, and, in each instance, the matters described on Schedule 6.2(f).

 

(g) Prior to the Closing, Seller shall provide to Buyer correct and complete
lists containing, to the extent available, the names and all contact information
of all persons and entities who (i) stayed at the Biloxi Property (which list
shall be in an electronic format mutually acceptable to Buyer and Seller) or
(ii) hosted a catering event at the Biloxi Property, in each case, during the
two (2) year period ending on the Closing Date.

 

(h) Seller and Buyer shall cooperate in good faith to identify those services to
be provided under the Transition Services Agreement that Applicable Law or the
terms of any Contract may prohibit or restrict Seller and its Affiliates from
providing to Buyer or taking after the Closing Date.  Once such prohibitions
and/or restrictions have been identified, Seller and Buyer shall jointly be
responsible for requesting any third party consents, approvals, orders,
authorizations, or registrations necessary for Seller to provide the applicable
service under the Transition Services Agreement; provided, however, that
Seller’s efforts to acquire, repair, or otherwise modify any property or
equipment as necessary to obtain such consents, approvals, orders,
authorizations, or registrations shall be at Buyer’s cost and expense (provided
that (i)

 

44

--------------------------------------------------------------------------------


 

Seller shall use commercially reasonable efforts to minimize the costs incurred
in connection therewith, (ii) any property or equipment acquired in connection
therewith shall be transferred to Buyer and (iii) Seller shall obtain Buyer’s
prior written consent to such acquisition, repair or other modification and the
incurrence of the costs associated therewith, which consent will not be
unreasonably withheld or delayed).

 

(i) Prior to the Closing Date, Seller may in good faith implement any changes to
its systems or services used by Seller to provide services to the Business prior
to the Closing Date in order to limit or prevent access by Buyer or the Company
after the Closing Date, including placing information used in the operation or
support of the Business in separate data files from data files containing other
information.

 

6.3  Confidentiality.

 

Buyer acknowledges that the information previously provided and being provided
to it in connection with the Transactions, including all information provided in
accordance with Section 6.2, is being provided pursuant to the terms of a letter
agreement dated as of August 10, 2011 among Landry’s, Inc., a Delaware
corporation and Affiliate of Buyer, and Seller (the “Confidentiality
Agreement”).  Buyer acknowledges that it is and shall remain subject to the
terms of the Confidentiality Agreement, which terms are incorporated herein by
reference.

 

6.4  Efforts to Consummate Generally.

 

(a) Subject to the terms and conditions of this Agreement, each party shall use
its commercially reasonable efforts to cause the Closing to occur as soon as
possible after the Signing Date, including satisfying the conditions precedent
set forth in Article VII within the control of such party, defending against any
Proceedings, judicial or administrative, challenging this Agreement or the
consummation of the Transactions, and seeking to have any preliminary
injunction, temporary restraining order, stay or other legal restraint or
prohibition entered or imposed by any court or other Governmental Entity that is
not yet final and nonappealable, vacated or reversed.

 

(b) Without limiting the generality of Section 6.4(a), Buyer shall use its
commercially reasonable efforts to cooperate with and assist the Company in
obtaining the consents, orders, authorizations and approvals set forth on
Schedule 3.7(a)(viii) and Schedule 7.3(e), including participating with Seller
in discussions and meetings with any Governmental Entity or any other third
party from which the foregoing consents, orders, authorizations and approvals
are required and providing the Company and/or any third party with any
information or documentation that such Person may request in connection with
obtaining the foregoing consents, orders, authorizations and approvals;
provided, however, that neither Buyer nor any Affiliate thereof shall be
required to (i) provide any credit support or financial or other guaranty
greater than that currently provided by the Company and Seller in writing or
(ii) pay any consideration to any third party in connection therewith.

 

6.5  Regulatory Matters and Cooperation.

 

(a) Each of Buyer, Seller and the Company will give any notices to, make any
filings with, and use its commercially reasonable efforts to obtain any
authorizations, consents

 

45

--------------------------------------------------------------------------------


 

and approvals of any Governmental Entities which are necessary to consummate the
Transactions.  Buyer, Seller and the Company shall use all commercially
reasonable efforts to comply as promptly as practicable with any requests made
for any additional information in connection with such filings or actions.

 

(b) Subject to compliance with Applicable Law (including antitrust and Gaming
Laws), from the Signing Date until the earlier of the termination of this
Agreement or the Closing, Seller and Buyer shall confer on a regular and
frequent basis with one or more Representatives of the other party to report on
the general status of ongoing operations of the Company and the Biloxi
Property.  Seller, Buyer and their respective Affiliates shall promptly notify
each other in writing of, and will use commercially reasonable efforts to cure
before the Closing Date, any event, transaction or circumstance, as soon as
practical after it becomes known to such party, that causes or will cause any
covenant or agreement of Seller or of Buyer under this Agreement to be breached
in any material respect or that renders or will render untrue in any material
respect any representation or warranty of Seller or of Buyer contained in this
Agreement.  Nothing contained in Section 6.1 hereof shall prevent Seller from
giving such notice, using such efforts or taking any action to cure or curing
any such event, transaction or circumstance. No notice given pursuant to this
Section 6.5 shall have any effect on the representations or warranties, or the
covenants or agreements contained in this Agreement other than this Section 6.5
for purposes of determining satisfaction of any condition contained herein.

 

6.6  No Solicitation.

 

(a) No Solicitation of Acquisition Proposals.  Subject to obligations imposed by
Applicable Law, prior to the earlier of the Closing and the termination of this
Agreement in accordance with Section 8.1, Seller and the Company shall not, and
shall cause their Affiliates not to, directly or indirectly, through any of
their Representatives (i) provide to any Person any confidential information
concerning the Company, the Business or the Biloxi Property in furtherance of an
Acquisition Proposal, (ii) solicit or initiate or facilitate any Acquisition
Proposal, (iii) enter into any Contract with respect to an Acquisition Proposal
or (iv) engage in negotiations with any Person (or group of Persons) other than
Buyer or its respective Affiliates in furtherance of an Acquisition Proposal.

 

(b) No Solicitation of Certain Customers.  On or prior to the Closing Date,
Seller shall deliver to Buyer a list of the Exclusive Customers as of the
Closing Date.  Seller shall cause the Exclusive Customers to be removed from the
Customer Database within ten (10) days following the Closing.  From and after
the Signing Date until the Closing Date, neither Seller, nor any of its
Affiliates, shall engage in any direct or targeted solicitation of any customers
listed on the Biloxi Database in a manner different from, or offering a
discount, promotion or offer different from, the manner or discount, promotion
or offer that is made to all customers or potential customers of Seller or its
Affiliates, taking into account the theoretical value of the customer to the
Company.  From and after the Signing Date, neither Seller nor any of its
Affiliates (other than the Company) shall engage in any direct or targeted
solicitation of any of the Exclusive Customers; provided, however, that the
foregoing shall not prohibit Seller or its Affiliates from engaging in any
general, indirect advertising not intended to circumvent the following or from
soliciting an Exclusive Customer after such customer visits another Seller
location without direct solicitation to do so.

 

46

--------------------------------------------------------------------------------


 

6.7  Expenses; Transfer Taxes.

 

(a) Except as otherwise specifically set forth in this Agreement, all costs and
expenses incurred in connection with this Agreement and the Related Documents
and the Transactions shall be paid by the party incurring such expense.

 

(b) Seller and Buyer shall each bear fifty percent (50%) of all transfer,
documentary, sales, use, registration, value-added and other similar Taxes
(including all applicable real estate transfer Taxes, real property transfer
gains Taxes and any filing and recording fees) and related amounts (including
any penalties, interest and additions to Tax) incurred in connection with this
Agreement, the Related Documents and the Transactions (“Transfer Taxes”).  Each
party shall use commercially reasonable efforts to avail itself of any available
exemptions from any such Transfer Taxes, and to cooperate with the other parties
in providing any information and documentation that may be necessary to obtain
such exemptions.  Seller and Buyer shall cooperate in filing all necessary
Returns under Applicable Laws with respect to Transfer Taxes.

 

6.8  Publicity.

 

Seller and Buyer shall agree on the form and content of any press release
regarding the Transactions and thereafter until the Closing Date shall consult
with each other before issuing, provide each other the opportunity to review and
comment upon and use commercially reasonable efforts to agree upon, any press
release or other public statement with respect to any of the Transactions.  From
the Signing Date until the Closing Date, Seller, Buyer and their respective
Affiliates shall not issue any such press release or make any such public
statement prior to such consultation and prior to considering in good faith any
such comments, except as may be required by Applicable Law (including the
Securities Act, the Exchange Act and any Gaming Laws) or by obligations pursuant
to any listing agreement with any national securities exchange or national
securities quotation system.  Notwithstanding anything to the contrary herein,
from the Signing Date until the Closing Date, Buyer and Seller or their
respective Affiliates may make any public statement in response to specific
questions by the press, analysts, investors or those attending industry
conferences or financial analyst conference calls, so long as any such
statements are not inconsistent with previous press releases, public disclosures
or public statements made jointly by Buyer and Seller and do not reveal
non-public information relating to the other party.  Further, during the period
between the Signing Date and the Closing Date, Seller shall, on up to four
(4) occasions designated by Buyer in writing (which shall be at least six
(6) weeks apart), and at Buyer’s sole cost and expense, cause to be mailed to
each Person listed in the Biloxi Database a mailer containing substantially the
same or similar substance as the information set forth on Exhibit C, which
mailers will be produced by Buyer and delivered to Seller at least five
(5) Business Days prior to each applicable date of mailing as provided in this
Section 6.8.

 

6.9  Disclosure Schedules.

 

(a) Each disclosure schedule delivered pursuant to this Agreement (each a
“Schedule,” and collectively, the “Schedules”) shall be in writing and shall
qualify this

 

47

--------------------------------------------------------------------------------


 

Agreement.  Descriptions of terms or documents summarized in the Schedules shall
be qualified in their entirety by the documents themselves.

 

(b) Each party hereto agrees that, with respect to the representations and
warranties of such party contained in this Agreement, such party shall have the
continuing obligation through the Closing Date to supplement or amend promptly
the Schedules delivered by it with respect to any matter hereafter arising or
discovered which, if existing or known at the Signing Date, would have been
required to be set forth or described in the Schedules delivered by it;
provided, however, that (i) Buyer’s receipt of information pursuant to this
Section 6.9(b) shall not operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller in this Agreement
and shall not be deemed to amend or supplement the Schedules delivered by Seller
and (ii) Seller’s receipt of information pursuant to this Section 6.9(b) shall
not operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Buyer in this Agreement and shall not be deemed to
amend or supplement the Schedules delivered by Buyer.

 

6.10 Employee Matters.

 

(a) As of the Closing Date, and subject to Section 6.10(h), Buyer and its
Affiliates (including the Company) shall employ all of those individuals who are
immediately prior to the Closing Date employed by the Company (such individuals,
the “Continuing Employees”) with compensation and benefits that are
substantially similar to those in effect with respect to those of similarly
situated employees of Buyer and its Affiliates as of the Closing Date.

 

(b) Seller agrees that in connection with the Closing, Buyer may make offers of
employment to those employees of Seller or its Affiliates who are not employees
of the Company and who are listed in Schedule 6.10(b) (the “Offered Employees”),
which offers of employment shall comply with the terms and conditions of
Section 6.10(a) as if the Offered Employees were Continuing Employees.  Any
Offered Employee who accepts Buyer’s offer of employment on or prior to the
Closing Date shall become a Continuing Employee as of the Closing Date.  Buyer
shall reimburse Seller for the actual severance costs and expenses incurred by
Seller under any written employment agreement, severance plan or other
arrangement providing for termination benefits with respect to any Offered
Employee who accepts Buyer’s offer of employment prior to the Closing Date;
provided, that such agreement, plan or other arrangement is set forth on
Schedule 6.10(b) hereto; provided, further, that such reimbursement shall not be
greater than the scheduled amount.  For a period of twelve (12) months following
the Closing Date, neither Buyer nor any of its Affiliates shall, directly or
indirectly, employ or solicit for employment (or other provision of services),
either as an employee, consultant agent or representative, any Offered Employee
who does not accept an offer of employment from Buyer prior to the Closing Date
(irrespective of whether Buyer makes an offer of employment to such Offered
Employee).

 

(c) Effective as of the Closing, all Continuing Employees shall cease to
participate in all Company Benefit Plans.

 

(d) To the extent applicable with respect to employee benefit plans, programs
and arrangements that are established or maintained by Buyer for the benefit of
Continuing

 

48

--------------------------------------------------------------------------------


 

Employees, Continuing Employees (and their eligible dependents) shall be given
credit for their service with the Company and its Affiliates (including Seller)
(i) for purposes of eligibility to participate, vesting and, for purposes of
vacation and severance (but no other purpose), benefit accrual to the extent
such service was taken into account under a corresponding Company Benefit Plan,
and (ii) for purposes of satisfying any waiting periods, evidence of
insurability requirements, or the application of any pre-existing condition
limitations; provided, however, that such service need not be credited in
accordance with this Section 6.10(d) to the extent it would result in a
duplication of benefits or to the extent that an applicable Buyer’s plan is
insured and the applicable insurer does not consent to the foregoing provisions
(provided that Buyer shall use reasonable efforts to obtain such consent).

 

(e) Without limiting the generality of any other provision of this Section 6.10
and for the avoidance of doubt:

 

(i) Buyer shall cause the Company to assume liability for, and to pay to each
Continuing Employee as and when due, the annual bonus to which the Continuing
Employee is entitled under Seller’s annual performance bonus plan (the “Annual
Bonus Arrangement”) for the fiscal year ended immediately preceding the Closing
Date (to the extent not paid as of the Closing Date); provided, that an accrued
liability in respect of such amounts is included on the Final Closing Statement.

 

(ii) Buyer shall cause the Company to provide severance payments and benefits to
any Continuing Employee whose employment is terminated within sixty (60) days
following the Closing Date which are no less favorable than the severance
benefits that would have been paid to such Continuing Employee under Seller’s
written severance plan as in effect on the Closing Date for a termination under
comparable circumstances, a copy of which plan is set forth on Schedule
6.10(e)(ii).

 

(f) Buyer agrees to indemnify, defend and hold harmless Seller from and against
any loss, damage, liability, claim, cost or expense (including reasonable
attorneys’ fees) that may be incurred by, or asserted against, Seller arising
out of or relating to Buyer’s failure, if any, to comply with the Worker
Adjustment Retraining and Notification Act with respect to the Continuing
Employees, unless any liability with regard thereto is caused by the actions of
the Company prior to the Closing.

 

(g) Subject to the provisions of the Transition Services Agreement relating to
employees, and except for those Continuing Employees and Offered Employees which
are employed by Buyer pursuant to this Section 6.10, Buyer and Buyer Parent
agree that for a period commencing on the Signing Date and ending on the date
which is eighteen (18) months after the Signing Date, they shall not (and shall
cause their Affiliates not to), directly or indirectly, solicit or hire for
employment or in any other capacity any individual who is currently, or at any
time becomes, employed by Seller or any of its Affiliates (other than the
Company subsequent to Closing), until such individual has been separated from
such employment for at least forty-five (45) days, unless Seller provides Buyer
specific prior written consent; provided, however, that the foregoing shall not
prohibit Buyer from employing any such person who contacts Buyer on his or her
own initiative without any direct or indirect solicitation or encouragement from
Buyer

 

49

--------------------------------------------------------------------------------


 

or any general solicitation of employees that is not targeted at such
individuals.  For the avoidance of doubt, this Section 6.10(g) shall survive the
termination of this Agreement.

 

(h) Seller agrees that for a period commencing on the Signing Date and ending on
the date which is eighteen (18) months after the Signing Date, it shall not (and
shall cause its Affiliates, other than the Company prior to Closing, not to),
directly or indirectly, solicit or hire for employment or in any other capacity
any individual who is currently, or at any time becomes, employed by the
Company, Buyer Parent or any of their respective Affiliates, until such
individual has been separated from such employment for at least forty-five (45)
days, unless Buyer provides Seller specific prior written consent; provided,
however, that the foregoing shall not prohibit Seller from employing any such
person who contacts Seller on his or her own initiative without any direct or
indirect solicitation or encouragement from Seller or any general solicitation
of employees that is not targeted at such individuals.  For the avoidance of
doubt, this Section 6.10(h) shall survive the termination of this Agreement.

 

(i) Nothing in this Section 6.10, whether express or implied, shall confer upon
any Person who is not a party to this Agreement, including any Continuing
Employee, any right to employment or recall, any right to continued employment,
any right to compensation or benefits, or any other right of any kind or nature
whatsoever and nothing contained herein shall be treated as an amendment of any
Company Benefit Plan.

 

6.11 Termination of Affiliate Contracts.  Seller shall, and shall cause its
Affiliates (other than the Company), on the one hand, and the Company and its
Affiliates, on the other hand, to terminate the Affiliate Contracts effective as
of the Effective Time (the “Termination of Affiliate Contracts”).  The
Termination of Affiliate Contracts shall be without Liability or loss to the
Company, including as to Liabilities or Losses remaining under any Affiliate
Contracts.  Seller and its Affiliates shall provide a full written release and
exculpation to, and for the benefit of, Buyer and the Company, from any
Liability, Damages, restriction or performance in connection with, arising out
of, or relating to, the Termination of Affiliate Contracts.  Notwithstanding the
foregoing, the Termination of the Affiliate Contracts shall not affect the
performance of the parties to the Transition Services Agreement.

 

6.12 Isle of Capri and Biloxi Name.  At the Closing, Seller and Buyer shall
enter into the license agreement substantially in the form attached hereto as
Exhibit D (the “License Agreement”).  During the three hundred sixty-five (365)
day period immediately following the Closing Date, Seller and its Affiliates
shall not (i) use any trademark, service mark, trade name, brand name, design or
logo containing the phrase “Isle of Capri,” whether alone or in connection with
other words or phrases, in any casino, hotel, restaurant, marina, resort or
other property venture located within a seventy-five (75) mile radius from
Biloxi, Mississippi; provided, however, that the restriction contained in this
clause (i) shall not prohibit Seller and its Affiliates from advertising or
promoting Seller’s properties located in Mississippi consistent with past
practice (other than on any billboard located within a seventy-five (75) mile
radius from Biloxi, Mississippi) or (ii) use any website or domain name
containing the phrase “Isle Biloxi” (other than, in the case of
www.theislebiloxi.com, for the purpose of directing internet traffic from such
website to the website designated by Buyer) and Seller shall not redirect
internet traffic from the website www.theislebiloxi.com to any other website for
the benefit of Seller or Affiliates of Seller.

 

50

--------------------------------------------------------------------------------


 

6.13 Reservations; Chips; Front Money.

 

(a) Reservations. Buyer will honor the terms and rates of all reservations (in
accordance with their terms) made prior to the Closing at the Biloxi Property by
guests or customers, including advance reservation Cash deposits, for rooms or
services confirmed by Seller for dates on or after the Closing Date in the
ordinary course of business of the Business located at the Biloxi Property.
Buyer recognizes that such reservations may include discounts or other benefits,
including benefits extended under the IsleOne Players Club Card or any other
frequent player or casino awards programs, group discounts, other discounts or
requirements that food, beverage or other benefits be delivered by Buyer to the
guest(s) holding such reservations; provided, that all such discounts or other
benefits shall be provided in the ordinary course of business of operating and
supporting the Business located at the Biloxi Property and shall be set forth on
the face of the Latest Balance Sheet.  Buyer will honor all room allocation
agreements and banquet facility and service agreements which have been granted
to groups, persons or other customers that (i) have been entered into as of the
Signing Date, or (ii) are entered into in the ordinary course of business of
operating and supporting the Business located at the Biloxi Property, at the
rates and terms provided in such agreements.

 

(b) Redemption and Destruction of Chips and Tokens.  Pursuant to applicable
Gaming Laws, the Company shall, at least thirty (30) days prior to the Closing,
submit to the Executive Director of the Mississippi Gaming Commission a plan for
the redemption and destruction of all gaming chips and tokens used by the
Company. After such plan is approved by the Mississippi Gaming Commission, Buyer
shall redeem for Cash all of the Company’s gaming chips, tokens and tickets
issued prior to the Closing at the Property for a period of not less than one
hundred twenty (120) days.  Following the Closing, except in connection with the
redemption and destruction of the Company’s gaming chips, tokens and tickets
described in such plan, Buyer shall cease to issue or use (and Buyer shall not
reissue or reuse) any of the Company’s gaming chips, tokens or tickets.  After
the Closing, Buyer shall be solely responsible and liable for compliance with
applicable Gaming Laws and regulations of Gaming Authorities with respect to
operation and support of the Business located at the Biloxi Property subsequent
to Closing, including any obligation to destroy such gaming chips, tokens and
tickets.

 

(c) Front Money. Effective as of the Effective Time, Representatives of each of
Buyer and Seller shall take inventory of all Front Money and identify what
Persons are entitled to what portions of such Front Money.  All such Front Money
shall be retained in the Biloxi Property cage and listed in an inventory
prepared and signed jointly by Representatives of Buyer and Seller no later than
the Effective Time and included in the calculation of Working Capital.  From and
after the Effective Time, Buyer shall distribute Front Money only to the Persons
and only in the amounts as determined pursuant to this Section 6.13(c). Pursuant
to Article IX hereof, Seller shall be responsible for and indemnify Buyer
against claims of alleged missing Front Money not contained on the inventory,
and Buyer shall be responsible for and indemnify Seller against claims of
alleged missing Front Money listed on the inventory.

 

6.14 Buyer’s Right to Make Certain Improvements.  From and after the Signing
Date and until the Closing, Buyer shall, at its sole cost and expense, have the
right to make improvements on the Biloxi Property, so long as (i) Buyer obtains
Seller’s consent to make such improvements (provided that Seller shall consider
in good faith any such reasonable requests),

 

51

--------------------------------------------------------------------------------


 

(ii) Buyer submits complete plans for such improvements to Seller, including
providing evidence of insurance with respect to such improvements, and Seller
approves such plans and insurance, such approval not to be unreasonably withheld
or delayed, (iii) all work in connection with such improvements (A) is performed
on dates and at times as reasonably directed by Seller in its sole discretion
and (B) does not materially interfere with the Business, (iv) once commenced,
all work to be performed by Buyer at the Biloxi Property as set forth in such
plans is completed (regardless of whether this Agreement is terminated) in a
timely manner at Buyer’s sole cost and expense and in substantial compliance
with the plans approved by Seller and otherwise in a good and workmanlike manner
and in accordance with Applicable Laws, and the Company’s applicable insurance
policies, and (v) regardless of whether this Agreement is terminated, Buyer pays
all costs incurred by Buyer in connection with the design and construction of
such improvements so that no Liens are filed at any time against the Biloxi
Property or the Company.  In the event this Agreement is terminated prior to the
Closing for any reason other than Buyer’s termination pursuant to
Section 8.1(d) as a result of Seller’s breach of this Agreement, Seller shall
have the right to require Buyer to remove any such improvements made by Buyer
after the Signing Date and return the Biloxi Property to the condition of such
property as it existed immediately prior to the making of such improvement. 
Buyer hereby agrees to indemnify and hold Seller and its Affiliates, agents,
successors and assigns harmless from and against any and all Damages and
consequential damages incurred in connection with, arising out of or resulting
from Buyer’s failure to comply with the terms of this Section 6.14, which
Section shall survive termination of this Agreement.

 

6.15 Website Links.  For a period of twelve (12) months following the Closing
Date, Seller shall maintain on the www.isleofcapricasinos.com website a “Biloxi”
link to the website for the Company that will be maintained by Buyer, for the
purpose of redirecting website traffic from such “Biloxi” link to Buyer’s
website for the Company.  In addition, from and after the Signing Date until the
earlier to occur of the Closing or the termination of this Agreement, the
Company’s website shall include a link to a website of Buyer, with the language
and design of such link and such website of Buyer to be reasonably acceptable to
Seller.

 

6.16 Transfer of Additional Real Property.  On or prior to Closing, Seller shall
or shall cause its Affiliates to transfer to the Company marketable fee simple
title to the Additional Real Property, free and clear of all Liens other than
the Permitted Liens, and the Company shall assume all Liabilities associated
therewith relating to periods from or after such transfer.

 

6.17 Risk of Loss Relating to Real Property.  If there shall occur any damage or
destruction of any part of the Real Property, Seller shall immediately notify
Buyer thereof and of the scope and estimated amount of such damage or
destruction.

 

(a) Minor Loss. Buyer shall be bound to consummate the Transactions as required
by the terms hereof, without regard to the occurrence or effect of any damage or
destruction of any of the Real Property; provided, that:  (i) the cost to repair
any such damage or destruction to the Real Property is less than $5,000,000 in
the estimate of an architect or contractor mutually selected by Buyer and
Seller; and (ii) Buyer shall have the option to (A) delay the Closing until such
time as Seller has repaired the damage to the Real Property to the condition
that existed immediately prior to such damage or destruction, or (B) to close
the transaction notwithstanding the complete repair of the Real Property,
whereupon Seller shall pay Buyer at Closing, from any

 

52

--------------------------------------------------------------------------------


 

insurance proceeds or otherwise should adequate insurance proceeds not then be
available, the cost to repair the damage to the condition that existed
immediately prior to such damage or destruction.

 

(b) Major Loss.  If the cost to repair the damage or destruction to the Real
Property exceeds $5,000,000 in the estimate of an architect or contractor
mutually selected by Buyer and Seller, then Buyer or Seller may elect to
terminate this Agreement, such election to be effective only if exercised by
Buyer within thirty (30) days of receipt of any Seller’s notice of the
occurrence of such damage or destruction or by Seller within thirty (30) days of
the occurrence of such damage or destruction.  If either Buyer or Seller elects
to terminate this Agreement by delivering written notice thereof as provided in
this Section 6.17(b), then this Agreement shall terminate, the Deposit shall be
immediately returned to Buyer, and the parties shall not have any further rights
or obligations hereunder, except as provided in Section 8.2.  If neither party
gives notice of its intent to terminate this Agreement within the time period
required herein, then this Agreement shall not terminate, and Seller shall
promptly commence the repair of the damage to the Real Property to the condition
that existed immediately prior to such damage or destruction, and at the
Closing, if Seller shall not have returned the Real Property to the condition
that existed immediately prior to such damage or destruction, there shall be a
credit against the Initial Payment Calculation Amount hereunder equal to the
amount of any insurance proceeds collected by Seller as a result of any such
damage or destruction, plus the amount of any insurance deductible, self insured
retention or similar amount with respect to any damaged or destroyed Real
Property, less any sums expended by Seller toward the restoration or repair of
such Real Property (the nature, scope and quality of which restoration or
repairs, but not the right of Seller to effect such restoration or repairs,
shall be subject to the prior written approval of Buyer, which approval shall
not be unreasonably withheld).  If the proceeds have not been collected as of
the Closing Date and the Real Property has not been returned to the condition
that existed immediately prior to such damage or destruction, then there shall
be a credit against the Initial Payment Calculation Amount due hereunder equal
to the amount of the insurance deductible, self insured retention or similar
amount with respect to such damaged or destroyed Real Property, and such
proceeds shall be assigned to Buyer (and Seller shall reasonably cooperate with
Buyer after the Closing to collect such proceeds), except to the extent needed
to reimburse Seller for sums expended to repair or restore the damaged or
destroyed Real Property which have been approved by Buyer as set forth above,
and Seller shall retain the rights to such proceeds to such extent.

 

(c) Condemnation.  In the event all or any material portion of the Real Property
is taken by eminent domain or becomes subject to a taking by eminent domain or a
deed in lieu of condemnation prior to the Closing Date, Seller shall immediately
notify Buyer in writing of the same (the “Eminent Domain Notice”), and Buyer, at
its option to be exercised within ten (10) days of receipt of the Eminent Domain
Notice, may either terminate this Agreement or proceed with the Closing as set
forth herein and accept title to all of the Real Property subject to such taking
or proceeding, together with an assignment of all of Seller’s rights and
interest in and to any proceeds or compensation in connection with such taking
or proceeding and a credit against the Initial Payment Calculation Amount for
any amounts previously paid to Seller as condemnation proceeds or compensation
in connection therewith.  If Buyer elects to terminate this Agreement by
delivering written notice thereof to Seller, or fails to give Seller written
notice within such 10-day period that Buyer will proceed with the purchase in
accordance with the

 

53

--------------------------------------------------------------------------------


 

foregoing, then this Agreement shall terminate, the Deposit shall be returned to
Buyer, and the parties shall not have any further rights or obligations
hereunder, except as provided in Section 8.2.

 

6.18 Assumed Indebtedness; Release of Guarantees.

 

(a) Buyer shall have the option, in its sole discretion, to assume the Assumed
Indebtedness.  Buyer may not assume the Assumed Indebtedness unless (i) the
Specified Guarantee has been terminated or (ii) Buyer or one of Buyer’s
Affiliates has been substituted in all respects for the Released Party under the
Specified Guarantee.  If Buyer elects to assume the Assumed Indebtedness, then
the Initial Payment Calculation Amount shall be reduced as provided in
Section 3.1(b).  If the Assumed Indebtedness shall not be assumed by Buyer, the
Initial Payment Calculation Amount shall not be reduced by the amount of such
Indebtedness set forth on Schedule 3.1(b).

 

(b) Prior to the Closing, Seller and Buyer shall cooperate and shall use their
respective commercially reasonable efforts to, effective as of the Closing, on
terms reasonably acceptable to Buyer and Seller, (i) terminate or cause to be
terminated, or cause Buyer or one of its Affiliates to be substituted in all
respects for Seller and any of its Affiliates (other than the Company) (each, a
“Released Party” and collectively, the “Released Parties”) in respect of all
Liabilities of the Released Parties under, each guarantee of or relating to
Liabilities (including under any Material Contract, Contract or letter of
credit) of the Company listed on Schedule 6.18(b)(i) (“Guarantees”), and
(ii) cause Buyer or one of its Affiliates to have surety bonds (and any
necessary collateral, indemnity or other agreements associated therewith) issued
on behalf of Buyer or one of its Affiliates in replacement of all surety bonds
(and all collateral, indemnity and other agreements associated therewith) issued
on behalf of the Released Parties for the benefit of the Company listed on
Schedule 6.18(b)(ii) (the “Surety Bonds”).  In the case of the failure to do so
by the Closing, then, Seller and Buyer shall continue to cooperate and use their
respective commercially reasonable efforts as described in the preceding
sentence, and Buyer shall (x) indemnify the Released Parties for any and all
Liabilities arising from such Guarantees and Surety Bonds and (y) not permit the
Company or its Affiliates to (A) renew or extend the term of, (B) amend or waive
any provision of, (C) increase its obligations under, or (D) transfer to another
third party, any Material Contract, Contract or letter of credit or other
Liability for which any Released Party is or would be liable under such
Guarantee or Surety Bond.  To the extent that any Released Party has performance
obligations under any such Guarantee or Surety Bond, Buyer shall use its
commercially reasonable efforts to (I) fully perform or cause to be fully
performed such obligations on behalf of such Released Party or (II) otherwise
take such action as reasonably requested by Seller so as to place such Released
Party in the same position as if Buyer, and not such Released Party, had
performed or was performing such obligations.

 

(c) Prior to the Closing, Seller and Buyer shall cooperate and shall use their
respective commercially reasonable efforts to, effective as of the Closing, on
terms reasonably acceptable to Seller and Buyer, (i) terminate or cause to be
terminated, or cause Seller or one of its Affiliates (other than the Company) to
be substituted in all respects for the Company in respect of all Liabilities of
the Company under, each guarantee of or relating to Liabilities of Seller or any
of its Affiliates (other than the Company) (“Company Guarantees”), and
(ii) cause Seller or one of its Affiliates (other than the Company) to have
surety bonds (and any necessary

 

54

--------------------------------------------------------------------------------


 

collateral, indemnity or other agreements associated therewith) issued on behalf
of Seller or one of its Affiliates (other than the Company) in replacement of
all surety bonds (and all collateral, indemnity and other agreements associated
therewith) issued on behalf of the Company for the benefit of Seller or one of
its Affiliates (other than the Company) or otherwise listed on Schedule 6.18(c)
(the “Company Surety Bonds”).

 

6.19 Proceedings.  With respect to any Proceeding that is pending as of the
Closing Date and to which the Company is a party or which otherwise relates to
the Business, Seller shall be entitled at its own cost, risk and expense and so
long as any liability with regard thereto is an Excluded Liability, (a) to
control the defense and investigation of any such Proceeding, (b) to employ and
engage attorneys of its own choice to handle and defend the same and (c) to
compromise or settle such claim.

 

6.20 Slot Club.  Buyer (a) acknowledges that, prior to the Signing Date, Seller
has provided to Buyer all information reasonably requested by Buyer relating to
Seller’s accounting methodologies used to determine the Company’s Liability with
respect to Seller’s slot club program reflected on the Balance Sheets and the
Latest Balance Sheet, (b) agrees that such Liabilities with respect to Seller’s
slot club program reflected on the Balance Sheets and the Latest Balance Sheet
are calculated in accordance with such methodologies provided by Seller and
(c) agrees not to take any position or make any claim after the Signing Date
that any such Liability was not properly determined in accordance with such
methodologies.

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

7.1 Conditions to Each Party’s Obligations.

 

The respective obligation of each party to this Agreement to effect the Closing
is subject to the satisfaction or waiver on or prior to the Closing of the
following conditions:

 

(a) Governmental Approvals.  All applicable waiting periods (and any extensions
thereof) under applicable Laws that are described on Schedule 7.1(a) shall have
expired or otherwise been terminated and the parties shall have received all
other authorizations, consents and approvals of Governmental Entities that are
required to be issued prior to or in connection with the consummation of the
Transactions and that are described on Schedule 7.1(a).

 

(b) No Injunctions, Restraints or Proceedings.  There shall not be any judgment,
order, decree, stipulation, injunction or charge from any Governmental Entity in
effect preventing or prohibiting the consummation of any of the Transactions,
and no Proceeding brought by a Governmental Entity shall be pending that would
reasonably be expected to (i) prevent or prohibit the consummation of any of the
Transactions, (ii) cause any of the Transactions to be rescinded following
consummation, or (iii) make it illegal for either party hereto to perform its
obligations hereunder.

 

55

--------------------------------------------------------------------------------


 

7.2 Conditions to Obligations of Buyer.

 

The obligation of Buyer to effect the Closing is subject to the satisfaction (or
waiver by Buyer) on or prior to the Closing of the following conditions:

 

(a) Representations and Warranties.  The representations and warranties of
Seller contained herein shall be true and correct (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” set forth therein)
on the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties by their terms speak as of an earlier date,
in which case they shall be true and correct as of such earlier date, except in
each case to the extent that the failure of such representations and warranties
to be true and correct would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

(b) Performance of Obligations.  Seller and the Company shall have performed and
complied in all material respects with the agreements and obligations required
by this Agreement to have been performed or complied with by them prior to or at
the Closing.

 

(c) Closing Gaming Approvals. Buyer shall have obtained the Closing Gaming
Approvals, and each of the foregoing Closing Gaming Approvals shall be in full
force and effect at and as of the Closing Date.

 

(d) Closing Deliveries.  Buyer shall have received all of the applicable
agreements, documents and items specified in Section 3.7(a).

 

7.3 Conditions to the Obligations of Seller.

 

The obligations of Seller to effect the Closing is subject to the satisfaction
(or waiver by Seller) on or prior to the Closing of the following conditions:

 

(a) Payments at Closing.  At Closing, Buyer shall be ready, willing and able to
complete the payments set forth in Section 3.3.

 

(b) Representations and Warranties.  The representations and warranties of Buyer
contained herein shall be true and correct (without giving effect to any
limitation as to “materiality” set forth therein) on the Closing Date as though
made on the Closing Date, except to the extent such representations and
warranties by their terms speak as of an earlier date, in which case they shall
be true and correct as of such earlier date, except in each case to the extent
that the failure of such representations and warranties to be true and correct
would not, individually or in the aggregate, be reasonably expected to have a
material adverse effect on Buyer’s ability to consummate the Transactions.

 

(c) Performance of Obligations.  Buyer shall have performed and complied in all
material respects with the agreements and obligations required by this Agreement
to have been performed or complied with by it prior to or at the Closing.

 

56

--------------------------------------------------------------------------------


 

(d) Seller Gaming Approvals.  Seller shall have obtained the Seller Gaming
Approvals, and each of the foregoing Seller Gaming Approvals shall be in full
force and effect at and as of the Closing Date.

 

(e) Seller Closing Consents.  Seller shall have obtained the consents set forth
on Schedule 7.3(e) and each such consent shall be in full force and effect at
and as of the Closing Date.

 

(f) Closing Deliveries.  Seller shall have received all of the applicable
agreements, documents and items specified in Section 3.7(b).

 

7.4 Frustration of Closing Conditions.

 

Neither Buyer nor Seller may rely on the failure of any condition set forth in
this Article VII to be satisfied if such failure was caused by such party’s or
its Affiliates’ failure to act in good faith or to use its commercially
reasonable efforts to cause the Closing to occur, as required by Sections 6.4
and 6.5.

 

ARTICLE VIII

 

TERMINATION

 

8.1 Termination of Agreement.

 

This Agreement may be terminated:

 

(a) at any time prior to the Closing Date by mutual written consent of Buyer and
Seller;

 

(b) by either Buyer or Seller by written notice to the other party, if the
Closing has not taken place on or before the date which is nine (9) months from
the Signing Date (the “Expiration Date”); provided, however, that if the Closing
of the Transactions shall not have been consummated by the Expiration Date
solely for the failure to satisfy one or more of the conditions set forth under
Sections 7.1(a), 7.2(c), 7.3(d) or 7.3(e) and the satisfaction of such
conditions remains reasonably possible, the Expiration Date may be extended by
Buyer (in the case of the conditions set forth in Sections 7.1(a) or 7.2(c)) or
by Seller (in the case of the conditions set forth in Sections 7.1(a), 7.2(c),
7.3(d) or 7.3(e)), by written notice given to Buyer or Seller, as applicable,
for up to an additional ten (10) days; provided, further, that (i) Seller shall
not be entitled to terminate this Agreement pursuant to this Section 8.1(b) if
Seller or the Company has failed to perform its obligations under this Agreement
or otherwise breached this Agreement and such failure or breach has been the
primary cause of, or materially contributed to, the failure of the Closing to
occur on or before the Expiration Date and (ii) Buyer shall not be entitled to
terminate this Agreement pursuant to this Section 8.1(b) if Buyer or its
Affiliates has failed to perform its obligations under this Agreement or
otherwise breached this Agreement and such failure or breach has been the
primary cause of, or materially contributed to, the failure of the Closing to
occur on or before the Expiration Date;

 

57

--------------------------------------------------------------------------------


 

(c) by either Buyer or Seller, if any Gaming Authority shall have made a
determination that such Gaming Authority will not issue to Buyer (or its
Affiliates) the Closing Gaming Approvals; provided, however, that the right to
terminate this Agreement under this Section 8.1(c) shall not be available to any
party whose failure (or whose Affiliate’s failure) to fulfill any obligation
under this Agreement has been the primary cause of, or materially contributed
to, such Gaming Authority making such determination not to issue to Buyer the
Closing Gaming Approvals;

 

(d) by either Buyer or Seller, by written notice to the other, if the
non-terminating party shall have breached any representation, warranty, covenant
or agreement set forth in this Agreement, which breach would result in a failure
of a condition set forth in Section 7.2(a) or (b) (if a breach by Seller) or
Section 7.3(b) or (c) (if a breach by Buyer), and such breach, if of a type that
can be cured, shall not have been cured by the non-terminating party or waived
by the terminating party within twenty (20) days of notice thereof from the
terminating party or, if earlier, by the date immediately preceding the
Expiration Date; provided, however, that if such breach cannot reasonably be
cured within such twenty (20) day period but can be reasonably cured prior to
the Expiration Date, and the non-terminating party is diligently proceeding to
cure such breach, this Agreement may not be terminated pursuant to this Section
8.1(d); provided, further, that the right to terminate this Agreement under this
Section 8.1(d) shall not be available to the terminating party if the
terminating party shall have materially breached any representation, warranty,
covenant or agreement in this Agreement, which material breach caused the breach
of the representation, warranty, covenant or agreement on the part of the
non-terminating party for which this Agreement may have been terminated under
this Section 8.1(d);

 

(e) by either Buyer or Seller, by written notice to the other, if a court of
competent jurisdiction or other Governmental Entity (other than any Gaming
Authority) shall have issued a temporary restraining order, preliminary or
permanent injunction, cease and desist order or other legal restraint or
prohibition preventing the consummation of the transactions contemplated by this
Agreement and such order, injunction, restraint or prohibition shall have become
final and non-appealable; provided, however, that the right to terminate this
Agreement under this Section 8.1(e) shall not be available to any party whose
failure (or whose Affiliate’s failure) to fulfill any obligation under this
Agreement has been the primary cause of, or materially contributed to, such
order, injunction, restraint or prohibition; or

 

(f) by Buyer or Seller as provided in Section 6.17(b) or by Buyer or as
otherwise provided in Section 6.17(c).

 

8.2 Effect of Termination.

 

If this Agreement is terminated and the Transactions are abandoned as described
in Section 8.1, Section 6.17(b) or Section 6.17(c), all further obligations of
the parties under this Agreement will terminate, except that the provisions of
Sections 6.3 (Confidentiality), 6.7(a) (Expenses), 6.14 (Buyer’s Right to Make
Certain Improvements), this Article VIII (Termination) and Article XII (General
Provisions) will survive.  Nothing in this Section 8.2 shall be deemed to
release any party from any Liability for any willful breach by such party of the
terms and provisions of this Agreement.  For the avoidance of doubt, such phrase
“willful breach” shall be

 

58

--------------------------------------------------------------------------------


 

interpreted throughout this Agreement to mean that the “willfully breaching”
party acted purposely with the conscious object of breaching this Agreement.

 

8.3 Application of the Deposit.

 

(a) The Deposit shall be returned to Buyer if this Agreement is terminated
pursuant to Section 8.1(a), Section 8.1(d) (but only if, as to Section 8.1(d),
Buyer is the terminating party) or Section 8.1(f).

 

(b) If (i) this Agreement is terminated pursuant to any provision of Section 8.1
and (ii) the Deposit is not required to be returned to Buyer pursuant to the
express provisions set forth in Section 8.3(a), then in each such case, Seller
shall be entitled to retain the Deposit; provided, however, that if this
Agreement is terminated by Buyer (1) pursuant to Section 8.1(b) and, at the time
of such termination, Seller shall not be entitled to terminate this Agreement
pursuant to Section 8.1(b) because Seller, Seller’s Subsidiaries, the Company or
any of their respective Affiliates shall have failed to perform its obligations
under this Agreement (including the delivery of the Closing documents set forth
in Section 3.7(a) in the event Seller is obligated to effect the Closing
pursuant to the terms hereof) or otherwise breached this Agreement and such
failure or breach shall have been a material cause of, or materially contributed
to, the failure of the Closing to occur on or before the Expiration Date,
(2) pursuant to Section 8.1(c) and, at the time of such termination, the right
to terminate this Agreement under Section 8.1(c) shall not be available to
Seller because its failure (or its Affiliate’s failure) to fulfill any
obligation under this Agreement shall have been a material cause of, or
materially contributed to, the applicable Gaming Authority making the applicable
determination not to issue to Buyer the Closing Gaming Approvals or (3) pursuant
to Section 8.1(e) and, at the time of such termination, the right to terminate
this Agreement under Section 8.1(e) shall not be available to Seller because its
failure (or its Affiliate’s failure) to fulfill any obligation under this
Agreement shall have been a material cause of, or materially contributed to, the
applicable order, injunction, restraint or prohibition, then in the case of each
of clauses (1), (2) and (3) of this Section 8.3(b), the Deposit shall be
promptly returned to Buyer, free and clear of any adverse right or claim;
provided further that if this Agreement is terminated pursuant to
Section 8.1(b) and, at the time of such termination, all of the conditions set
forth in Article VII shall have been satisfied or waived (other than those
conditions that by their terms are intended to be satisfied at the Closing)
except that the condition set forth in Section 7.3(e) shall not have been
satisfied or waived by Seller, then (x) an amount equal to one-half (1/2) of the
Deposit shall be paid by Seller to Buyer promptly following such termination and
(y) Seller shall be entitled to retain an amount equal to one-half (1/2) of the
Deposit.

 

(c) Prior to the Closing, (i) entitlement to the Deposit pursuant to
Section 8.3(b) shall in no way limit, diminish or waive any right of Seller to
recover additional damages or exercise any other remedies at law or in equity
with respect to fraud or any intentional breach of this Agreement by Buyer or
any of its Affiliates, and (ii) nothing in this Section 8.3 or any other
provision of this Agreement shall in any way limit, diminish or waive the right
of Seller to seek and obtain specific enforcement remedies.

 

59

--------------------------------------------------------------------------------


 

ARTICLE IX

 

SURVIVAL; INDEMNIFICATION

 

9.1 Survival of Representations, Warranties, Covenants and Agreements and
Excluded Liability Obligations.  The representations and warranties made by
Seller and Buyer in this Agreement shall survive the Closing until (and claims
based upon or arising out of such representations and warranties may be asserted
at any time before) the eighteen (18) month anniversary of the Closing Date,
except for representations and warranties contained in (i) Section 4.1
(Organization, Good Standing, Qualification and Power), Section 4.2 (Authority;
Execution and Delivery; Enforceability), Section 4.4 (Capitalization;
Subsidiaries), Section 4.6 (Personal Property), Section 4.22 (Brokers),
Section 5.1 (Organization, Good Standing, Qualification and Power), Section 5.2
(Authority; Execution and Delivery; Enforceability) and Section 5.5 (Brokers),
each of which shall survive indefinitely, (ii) Section 4.18 (Environmental
Matters), which shall survive for a period of four (4) years following the
Closing Date, (iii) Section 4.12 (Taxes) or Sections 4.14(a) and (b) (Benefit
Plans), which shall survive until ninety (90) days following the expiration of
the applicable statute of limitations.  Any obligation of Seller arising from
those Excluded Liabilities for which the Company had Knowledge prior to the
Closing shall survive Closing indefinitely, and the obligation of Seller for any
other Excluded Liabilities shall survive Closing for a period of eighteen (18)
months following the Closing Date.  The covenants and agreements of the parties
hereto in this Agreement shall survive the Closing without any contractual
limitation on the period of survival (except to the extent, if any, that a
specific survival period is otherwise expressly set forth herein in connection
with the applicable covenant or agreement).  The period of time a representation
or warranty or covenant or agreement or obligation arising from an Excluded
Liability survives the Closing pursuant to this Section 9.1 shall be the
applicable “Survival Period” with respect to such representation or warranty or
covenant or agreement or obligation arising from an Excluded Liability.  The
parties agree that no claim may be brought based upon, directly or indirectly,
any of the representations and warranties or a covenant or agreement or
obligation arising from an Excluded Liability contained in this Agreement after
the applicable Survival Period with respect to such representation or warranty
or covenant or agreement or obligation arising from an Excluded Liability.  The
termination of the representations and warranties or a covenant and agreement or
obligation arising from an Excluded Liability provided herein shall not affect a
party in respect of any claim made by such party in reasonable detail in a
writing received by the indemnifying party prior to the expiration of the
applicable Survival Period provided herein.

 

9.2 Indemnification.

 

(a) From and after the Closing, Seller shall indemnify and hold harmless Buyer,
its Affiliates and their respective Representatives (each, a “Buyer Indemnified
Party” and collectively, the “Buyer Indemnified Parties”) from and against any
and all costs, Liabilities, demands and expenses (whether or not arising out of
Third-Party Claims), including interest, penalties, reasonable attorneys’ fees
and all amounts paid in investigation, defense or settlement of any of the
foregoing (collectively, “Damages”), incurred by any Buyer Indemnified Party to
the extent resulting from:

 

60

--------------------------------------------------------------------------------


 

(i) any breach of any representation or warranty made by Seller in this
Agreement when made, and it being understood that such representations and
warranties shall be interpreted for all purposes of this Section 9.2(a)(i),
without giving effect to any limitations or qualifications as to “materiality”
(including the word “material”) or Material Adverse Effect set forth therein,
other than any such references in (x) Section 4.5 and Section 4.16(a) and
(y) any representation or warranty made by Seller contained in Article IV to the
effect that it contains a list of specified items or that a corresponding
section of the Schedules sets forth a list of specified items;

 

(ii) any Excluded Liabilities;

 

(iii) any breach of any covenant or agreement (other than the covenants set
forth in Section 6.9(b)) made, or to be performed, by Seller on or after Closing
or, by the Company prior to or at the Closing, in this Agreement (including
pursuant to Section 6.7(b));

 

(iv) any obligation of Seller arising from missing Front Money pursuant to
Section 6.13(c); or

 

(v) any Liability described on Schedule 9.2(a)(v).

 

(b) From and after the Closing, Buyer shall indemnify and hold harmless Seller
and its Affiliates and their respective Representatives (each, a “Seller
Indemnified Party” and collectively, the “Seller Indemnified Parties”) from and
against any and all Damages incurred by any Seller Indemnified Party to the
extent resulting from:

 

(i) any breach of any representation or warranty made by Buyer in this Agreement
when made, and it being understood that such representations and warranties
shall be interpreted for all purposes of this Section 9.2(b)(i), without giving
effect to any limitations or qualifications as to “materiality” (including the
word “material”) set forth therein;

 

(ii) the ownership, use, operation or maintenance of the Company or the Biloxi
Property, including the operation and support of the business located at the
Biloxi Property (including the Business), for matters occurring from and after
the Closing to the extent such are not Excluded Liabilities;

 

(iii) any breach of any covenant or agreement made (other than the covenants set
forth in Section 6.9(b)), or to be performed, by Buyer or its Subsidiaries
(including the Company after the Closing) in this Agreement (including pursuant
to Section 6.7(b)); or

 

(iv) any obligation of Buyer arising from missing Front Money pursuant to
Section 6.13(c).

 

 

61

--------------------------------------------------------------------------------


 

9.3 Interpretation.

 

(a) Notwithstanding anything in this Agreement to the contrary, as used in this
Article IX, the term Damages shall not include any consequential, incidental,
indirect, punitive or special damages, claims for lost profits or lost business
opportunities, or any similar damages, except to the extent of any such damages
that are awarded to an unaffiliated third Person by a court of competent
jurisdiction.

 

(b) Notwithstanding anything in this Agreement to the contrary, no Buyer
Indemnified Party shall be entitled to indemnification pursuant to this
Article IX for any Damages (i) to the extent arising as a result of any action
taken or omitted to be taken by Buyer or any of its Affiliates, (ii) to the
extent arising from a change in Applicable Law that becomes effective after the
Signing Date, (iii) to the extent arising from or relating to any matter
disclosed on the Schedules (other than the Excluded Liabilities), (iv) to the
extent taken into account in calculating the Initial Payment Calculation Amount
pursuant to Section 3.1(b), or (v) if such Damage is accrued, provided or
reserved for in, or otherwise taken into account in connection with, the Working
Capital adjustment pursuant to Article III.

 

9.4 Procedure for Claims between Parties.  If a claim for Damages is to be made
by a Buyer Indemnified Party or Seller Indemnified Party (each, an “Indemnified
Party” and collectively, the “Indemnified Parties”) entitled to indemnification
hereunder, such party shall give written notice briefly describing the claim and
the total monetary Damages sought (each, a “Notice”) to the indemnifying party
hereunder (the “Indemnifying Party” and collectively, the “Indemnifying
Parties”) as soon as practicable after such Indemnified Party becomes aware of
any fact, condition or event which may give rise to Damages for which
indemnification may be sought under this Article IX.  Any failure to submit any
such notice of claim to the Indemnifying Party shall not relieve any
Indemnifying Party of any Liability hereunder, except to the extent that the
Indemnifying Party was actually prejudiced by such failure.

 

9.5 Defense of Third-Party Claims.  If any lawsuit or enforcement action is
filed against an Indemnified Party by any third Person (each, a “Third-Party
Claim”) for which indemnification under this Article IX may be sought, Notice
thereof shall be given to the Indemnifying Party as promptly as practicable. 
The failure of any Indemnified Party to give timely Notice hereunder shall not
affect rights to indemnification hereunder, except to the extent that the
Indemnifying Party was actually prejudiced by such failure. The Indemnifying
Party shall be entitled (if it so elects) at its own cost, risk and expense,
(a) to take control of the defense and investigation of such Third-Party Claim,
(b) to employ and engage attorneys of its own choice (provided that such
attorneys are reasonably acceptable to the Indemnified Party) to handle and
defend the same, unless the named parties to such Proceeding include both one or
more Indemnifying Parties and an Indemnified Party, and the Indemnified Party
has been advised in writing by counsel that there may be one or more legal
defenses available to such Indemnified Party that are different from or
additional to those available to an applicable Indemnifying Party such that a
conflict of interest exists that would make separate representation appropriate
under applicable principles and canons of legal representation, in which event
such Indemnified Party shall be entitled, at the Indemnifying Party’s reasonable
cost, risk and expense, to separate counsel (provided that such counsel is
reasonably acceptable to the Indemnifying Party), and (c) to compromise or
settle such claim, which compromise or settlement shall be made only (i) with
the written consent of the Indemnified Party (such consent not to be
unreasonably withheld or delayed) or (ii) if such compromise or settlement
contains an

 

62

--------------------------------------------------------------------------------


 

unconditional release of the Indemnified Party in respect of such claim. If the
Indemnifying Party elects to assume the defense of a Third-Party Claim, the
Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Party and its attorneys in the investigation, trial and defense of
such Third-Party Claim and any appeal arising therefrom and shall provide the
Indemnifying Party all reasonably requested documents, including a power of
attorney; provided, however, that the Indemnified Party may, at its own cost,
participate in the investigation, trial and defense of such lawsuit or action
and any appeal arising therefrom.  The parties shall cooperate with each other
in any notifications to insurers.  If the Indemnifying Party fails to assume the
defense of such claim within fifteen (15) days after receipt of the Notice, the
Indemnified Party against which such claim has been asserted will have the right
to undertake, at the Indemnifying Party’s reasonable cost, risk and expense, the
defense, compromise or settlement of such Third-Party Claim on behalf of and for
the account and risk of the Indemnifying Party; provided, however, that such
claim shall not be compromised or settled without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or
delayed.  If the Indemnified Party assumes the defense of the claim, the
Indemnified Party will keep the Indemnifying Party reasonably informed of the
progress of any such defense, compromise or settlement.

 

63

--------------------------------------------------------------------------------


 

9.6 Limitations on Indemnity.

 

(a) No Buyer Indemnified Party or Seller Indemnified Party shall seek, or be
entitled to, indemnification under Sections 9.2(a)(i)-(ii) or
9.2(b)(i) (i) unless the aggregate amount of Damages of the Buyer Indemnified
Parties or Seller Indemnified Parties with respect to any individual claim (or
aggregated claims arising out of the same facts, events or circumstances)
exceeds $5,000 (the “Minimum Amount”), and (ii) to the extent the aggregate of
the individual claims (or aggregated claims arising out of the same facts,
events or circumstances) for Damages of the Buyer Indemnified Parties or Seller
Indemnified Parties (each of which is greater than the Minimum Amount) for which
indemnification is sought (x) is less than $225,000 (the “Threshold”) or
(y) exceeds an amount equal to $12,500,000 (the “Cap”); provided, however, that
if the aggregate of all individual claims (or aggregated claims arising out of
the same facts, events or circumstances) for Damages (each of which is greater
than the Minimum Amount) for which indemnification is sought pursuant to
Section 9.2(a)(i)-(ii) or 9.2(b)(i) equals or exceeds the Threshold, then Buyer
and Seller, subject to the limitations in this Article IX, shall be entitled to
recover any such Damages in excess of the Threshold without respect to the
Minimum Amount of any additional claims once the Threshold has been met, but in
any event not to exceed the Cap (it being agreed that except as provided below,
in no event shall the aggregate indemnification to be paid under Sections
9.2(a)(i)-(ii) or 9.2(b)(i) exceed an amount equal to the Cap). Notwithstanding
the immediately preceding sentence, Seller’s or Buyer’s indemnification
obligations under Section 9.2(a)(ii) with respect to any Excluded Liabilities
for which the Company had Knowledge of such Excluded Liability prior to the
Closing, or under Section 9.2(a)(i) for breaches of Section 4.12 (Taxes), or
Section 4.22 (Brokers) or under Section 9.2(b)(i) for breaches of Section 5.5
(Brokers) or indemnification of a party pursuant to Sections 9.2(a)(iii)-(v) or
9.2(b)(ii)-(iv), shall not be subject to the limits set forth in this
Section 9.6(a), and shall not be included in the calculation of any amounts for
purposes of the Threshold or the Cap.

 

(b) In calculating the amount of any Damages payable to a Buyer Indemnified
Party or a Seller Indemnified Party pursuant to this Article IX, the amount of
the Damages (i) shall not be duplicative of any other Damage for which an
indemnification claim has been made and (ii) shall be computed net of any
amounts actually recovered by such Indemnified Party under any insurance policy
or otherwise with respect to such Damages (net of any costs and expenses
incurred in obtaining such recovery).  If an Indemnifying Party pays an
Indemnified Party for a claim and subsequently insurance proceeds in respect of
such claim are collected by the Indemnified Party, then the Indemnified Party
promptly shall remit the insurance proceeds (net of any costs and expenses
incurred in obtaining such insurance proceeds) to Indemnifying Party. The
Indemnified Parties shall use commercially reasonable efforts to obtain from any
applicable insurance company any insurance proceeds in respect of any claim for
which the Indemnified Parties seek indemnification under this Article IX.

 

(c) To the extent that an Indemnifying Party pays on an indemnification pursuant
to Section 9.2, and the Indemnified Party has a claim against a third party
(other than the Indemnifying Party), then the Indemnifying Party shall be
subrogated to the claim of the Indemnified Party to the extent of the amount of
indemnification paid by the Indemnifying Party and to the extent such payments
are duplicative of amounts due to the Indemnified Party.

 

64

--------------------------------------------------------------------------------


 

(d) In no event shall a Buyer Indemnified Party or a Seller Indemnified Party be
entitled to recover twice for the same Damages.

 

9.7 Payment of Damages.  An Indemnified Party shall be paid in Cash by an
Indemnifying Party the amount to which such Indemnified Party may become
entitled by reason of the provisions of this Article IX, within fifteen (15)
days after such amount is determined either by mutual agreement of the parties
or on the date on which both such amount and an Indemnified Party’s obligation
to pay such amount have been determined by a final judgment of a court or
administrative body having jurisdiction over such Proceeding.

 

9.8 Treatment of Indemnification Payments.  All indemnification payments made
pursuant to this Article IX and all payments made pursuant to Section 3.6 shall
be treated by the parties for income Tax purposes as adjustments to the Final
Purchase Price, unless otherwise required by Applicable Law.

 

9.9 Exclusive Remedy.  Except to the extent of claims alleging fraud and except
pursuant to the terms of Section 3.5, after the Closing, the indemnities
provided in this Article IX or Article VI shall constitute the sole and
exclusive remedy of any Indemnified Party for Damages arising out of, resulting
from or incurred in connection with any claims regarding matters arising under
or otherwise relating to this Agreement; provided, however, that this exclusive
remedy for Damages does not preclude a party from bringing an action after the
Closing for specific performance or other equitable remedy to require a party to
perform its obligations under this Agreement or any of the other agreements
contemplated hereby to be entered into by the parties.  Without limiting the
foregoing, Buyer and Seller each hereby waive (and, by their acceptance of the
benefits under this Agreement, each Buyer Indemnified Party and Seller
Indemnified Party hereby waives), from and after the Closing, any and all
rights, claims and causes of action (other than claims of, or causes of action
arising from, fraud and claims arising under Section 3.5 hereof) such party may
have against the other party arising under or based upon this Agreement or any
schedule, exhibit, Schedule, document or certificate delivered in connection
herewith, and no legal action under any Applicable Laws, including Environmental
Laws or otherwise, sounding in tort, statute or strict liability may be
maintained by any party (other than a legal action brought solely to enforce the
provisions of this Article IX, Article VI, Section 3.5 or the provisions of any
other agreement executed pursuant to this Agreement) and, following the
consummation of the Transactions, in no event shall any party be entitled to any
remedy of rescission of the Transactions.

 

65

--------------------------------------------------------------------------------


 

ARTICLE X

 

TAX MATTERS

 

10.1 Tax Returns.

 

(a) The parties hereto acknowledge that the taxable year of the Company shall
end as of the end of the Closing Date for federal income Tax purposes (and, to
the extent applicable, for state Tax purposes).  Seller will include the income
of the Company on Seller’s consolidated federal income Returns (and, to the
extent applicable, state Tax returns) for all periods through the Closing Date
and pay any federal income Taxes attributable to such income.

 

(b) Seller shall file or cause to be filed when due all Tax Returns that are
required to be filed by or with respect to the Company for any Pre-Closing Tax
Periods, which Returns, except to the extent described in Section 10.1(a), shall
be subject to Buyer’s review and written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Except for Returns covered by
Section 10.1(a), subject to Seller’s review and written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, Buyer shall file or
cause to be filed when due all Returns that are required to be filed by or with
respect to the Company for any taxable year or period beginning before and
ending after the Closing Date (“Straddle Period”) and shall remit or cause to be
remitted any Taxes due in respect of such Returns.  Seller shall pay to Buyer,
within fifteen (15) days before the date on which Taxes are to be paid with
respect to a Straddle Period, an amount equal to the portion of such Taxes which
relates to the portion of such Straddle Period ending at the end of the Closing
Date, but, with respect to real and personal property Taxes and similar ad
valorem obligations, only to the extent that the aggregate amount of such
Straddle Period Taxes exceed the Seller Ad Valorem Tax Amount.  Except for
Returns covered by Section 10.1(a), the preceding provisions of this
Section 10.1(b) and Returns with respect to Transfer Taxes covered by the
provisions of Section 6.7, Buyer shall file or cause to be filed when due all
other Returns that are required to be filed by or with respect to the Company
after the Closing Date and shall remit or cause to be remitted any Taxes due in
respect of such Returns.

 

(c) Neither Buyer nor any of its Affiliates shall (or after the Closing, shall
cause or permit the Company to) amend, refile or otherwise modify (or grant an
extension of any statute of limitation with respect to) any Return relating in
whole or in part to the Company with respect to any Pre-Closing Tax Period or
Straddle Period without the prior written consent of Seller, which consent shall
not be unreasonably withheld.

 

(d) For purposes of Section 10.1, in the case of any Straddle Period, Taxes
(other than real and personal property Taxes and similar ad valorem Taxes which
shall be pro-rated as provided in Section 3.4(b)) of the Company allocable to
the portion of such Straddle Period ending on the Closing Date shall (i) in the
case of any Taxes other than Taxes based upon or related to income, gains or
receipts (including sales and use taxes), or employment or payroll Taxes, be
deemed to be the amount of such Tax for the entire Straddle Period multiplied by
a fraction the numerator of which is the number of days in the Straddle Period
ending on the Closing Date and the denominator of which is the number of days in
the entire Straddle Period, and (ii) in the case of any Tax based upon or
related to income, gains or receipts (including sales

 

66

--------------------------------------------------------------------------------


 

and use taxes), or employment or payroll Taxes, be deemed equal to the amount
which would be payable if the relevant Straddle Period ended on the Closing
Date.  Any exemptions, allowances or deductions that are calculated on an annual
basis (including depreciation and amortization deductions) shall be allocated
between the period ending on the Closing Date and the period after the Closing
Date in proportion to the number of days in each period.  All determinations
necessary to give effect to the foregoing allocations shall be made in a manner
consistent with reasonable prior practice of the Company.

 

10.2 Tax Indemnification Procedures; Contest Provisions.

 

(a) Each party shall promptly notify the other party in writing upon receipt by
such party or any of their respective Affiliates of notice of any pending or
threatened federal, state, local or foreign Tax audits, examinations, claims or
assessments (a “Tax Claim”) for which such party is entitled to seek, or is
seeking or intends to seek, indemnification pursuant to Article IX.  The failure
of Buyer to give reasonably prompt notice of any Tax Claim shall not release,
waive or otherwise affect Seller’s obligations with respect thereto, unless
Seller is adversely prejudiced as a consequence of such failure.

 

(b) Notwithstanding Sections 9.4 and 9.5, Seller shall have the sole right, in
good faith, to control and to represent the interests of the Company in and with
respect to any Tax Claim or administrative or court proceeding relating to Taxes
for a Pre-Closing Tax Period and to employ counsel of its own choice for such
purpose.  Seller shall have the sole right to settle, either administratively or
after the commencement of litigation, any proceeding relating to Taxes of the
Company for any Pre-Closing Tax Period except that the prior consent of Buyer
(which shall not be unreasonably withheld) is required of a settlement that
negatively affects Buyer with respect to a tax period ending after the Closing
Date.  In the case of any Straddle Period, Seller shall be entitled to
participate at its expense in or with respect to any Tax Claim or administrative
or court proceeding relating (in whole or in part) to Taxes attributable to the
portion of such Straddle Period ending after the Closing Date and, with Buyer’s
consent and at Seller’s sole expense, may assume the entire control of such
audit or proceeding.  From and after the Closing, none of Buyer, the Company or
any of their respective Affiliates shall settle or compromise, or agree to
settle or compromise, any Tax Claim related to any Pre-Closing Tax Period or
Straddle Period without the prior written consent of Seller, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

10.3 Tax Refunds.

 

(a) Any Tax refund or credit that is received by Buyer or the Company, and any
amount credited against Tax to which Buyer or the Company become entitled, that
relate to any Pre-Closing Tax Period or the portion of the Straddle Period
ending at the end of the Closing Date shall be for the account of Seller, and
Buyer shall pay over to Seller any such refund or the amount of any such credit
within fifteen (15) days after receipt or entitlement thereto.

 

(b) Any amount of Taxes that was reflected on the Final Closing Statement or was
included in the Seller Ad Valorem Tax Amount that was not in fact paid over to
the appropriate taxing authority shall be for the account of Seller, and Buyer
shall pay over to Seller any such

 

67

--------------------------------------------------------------------------------


 

amount within fifteen (15) days after the final determination of Taxes to which
such amount relates.

 

10.4 Section 338(h)(10) Election.

 

(a) Seller and Buyer (and its Affiliates) shall (i) join in making an election
under Section 338(h)(10) of the Code (and any election corresponding to
Section 338(h)(10) of the Code under foreign, state, or Applicable Laws) with
respect to the purchase of all of the outstanding stock of the Company (the
“Section 338(h)(10) Election”), (ii) provide to the other party the necessary
information to permit the Section 338(h)(10) Election to be made; and (iii) take
all actions necessary and appropriate (including filing any necessary forms,
returns, elections, schedules and other documents) as may be required to effect
and preserve timely the Section 338(h)(10) Election in accordance with the
provisions of Treasury Regulations Section 1.338(h)(10)-1 (or any provisions
comparable to Section 338(h)(10) of state or local Tax Applicable Law).

 

(b) The “aggregate deemed sales price” (as defined in Treasury Regulations
Section 1.338-4) (the “ADSP”) and the “adjusted gross-up basis” (as defined in
Treasury Regulations Section 1.338-5) shall be allocated among the assets of the
Company in accordance with Treasury Regulations Section 1.338-7.  Buyer shall
determine the ADSP and deliver to Seller an allocation of the ADSP among the
assets of the Company within ninety (90) days after the Signing Date (the “ADSP
Allocation Schedule”).  If within thirty (30) days of receipt of the ADSP
Allocation Schedule, Seller notifies Buyer in writing that Seller objects to one
or more items reflected on the ADSP Allocation Schedule, Seller and Buyer shall
use commercially reasonable efforts to resolve such dispute within ten (10)
days.  If Seller and Buyer are unable to resolve such dispute within such
ten-day period, the resolution of such dispute shall be determined by the
Accounting Firm whose cost shall be borne equally by Buyer and Seller.  The
parties shall instruct the Accounting Firm to resolve such dispute within ten
(10) days after submission of such disputed item to the Accounting Firm for its
consideration.  The Accounting Firm’s resolution of the dispute shall be final
and binding on both parties and shall be deemed to amend the ADSP Allocation
Schedule.  Buyer shall prepare and Seller and Buyer shall file IRS Forms 8023
and IRS Forms 8883 and any other state, local and foreign forms required for the
Section 338(h)(10) Election in accordance with the ADSP Allocation Schedule. 
The parties agree not to take any position inconsistent with the ADSP Allocation
Schedule for Tax reporting purposes; provided, however, that (i) Buyer’s cost
for the assets that it is deemed to acquire may differ from the total amount
allocated hereunder to reflect the inclusion in the total cost of items (for
example, capitalized acquisition costs) not included in the amount so allocated
and (ii) the amount realized by Seller may differ from the total amount
allocated hereunder to reflect transaction costs that reduce the amount realized
for federal income tax purposes.

 

(c) Neither Seller nor Buyer shall take, or cause to be taken, any action or
inaction, or do, or cause to be done, any things that would prevent the
transactions contemplated by this Agreement from qualifying for a
Section 338(h)(10) Election.

 

68

--------------------------------------------------------------------------------


 

10.5 Tax Records.

 

For a period of seven (7) years after Closing, upon reasonable written notice,
Buyer shall furnish or cause to be furnished to Seller, as promptly as
practicable, such information and assistance (to the extent within the control
of such party) relating to the business of the Company and the Conveyed Assets
(including access to books and records) for any Pre-Closing Tax Periods or
Straddle Periods as is reasonably requested for the filing of all Returns, and
making of an election related to Taxes, the preparation for any audit by any
Governmental Entity, and the prosecution or defense of any claim, suit or
proceeding related to any Return.  Seller and Buyer shall cooperate with each
other in the conduct of any audit or other similar proceeding relating to Taxes
involving the business conducted by the Company for any Pre-Closing Tax Periods
or Straddle Periods.  Buyer shall retain the books and records of the Company
delivered to Buyer in accordance with this provision for a period of seven
(7) years after Closing.

 

10.6 Tax Benefits.

 

Seller shall be entitled to any Tax Benefit arising from the payment of any
Transaction Expense and Buyer agrees that neither Buyer, the Company, nor any of
its Affiliates shall claim any such Tax Benefit on any Return for a Post-Closing
Tax Period or Straddle Period.

 

ARTICLE XI

 

PROPERTY

 

11.1 As Is, Where Is.  Buyer or its Representatives to the extent it so desires
shall have examined and inspected the Biloxi Property prior to the execution of
this Agreement, and subject to the provisions of this Article XI and otherwise
in this Agreement, Buyer agrees to accept the Biloxi Property in an “AS IS,
WHERE IS” condition as of the Closing.  Buyer agrees that, except as provided in
Article IV, Buyer is not relying upon any representations, statements, or
warranties (oral or written, implied or express) of any officer, employee, agent
or Representative of Seller, or any salesperson or broker (if any) involved in
this transaction as to the Biloxi Property, including:  (a) any representation,
statements or warranties as to the physical condition of the Biloxi Property;
(b) the fitness and/or suitability of the Biloxi Property for use as a resort,
hotel, casino and/or any other use or purpose; (c) the financial performance of
the Company or its casino; (d) the compliance of the Biloxi Property with
applicable building, zoning, subdivision, environmental, land use laws, codes,
ordinances, rules or regulations or any other Applicable Laws; (e) the state of
repair or condition of the Biloxi Property; (f) the value of the Biloxi
Property; (g) the manner or quality of construction of the Biloxi Property;
(h) the income derived or to be derived from the Company or its casino; or
(i) the fact that the Company’s casino may now be located in hurricane zones, on
earthquake faults or in seismic hazardous zones.  Seller makes no
representations or warranties as to merchantability or fitness for any
particular purpose and no implied representations or warranties and disclaims
all such representations and warranties.  Without limiting the foregoing, and
except as expressly set forth in Article IV, Seller disclaims any warranty of
title or noninfringement and any warranty arising by industry custom or course
of dealing.  Without limiting the generality of the foregoing, Buyer
acknowledges that neither Seller nor any of its Affiliates or their respective
Representatives has made any representation or warranty with respect to any
projections, forecasts or forward-

 

69

--------------------------------------------------------------------------------


 

looking statements made by or made available to Buyer or any of its Affiliates
or their respective Representatives.  Buyer and its Affiliates acknowledge that,
in entering into this Agreement, they have relied solely on their own
investigation of the Biloxi Property and the Company and on the representations
and warranties expressly set forth in Article IV, subject to the limitations and
restrictions specified herein.  Subject to the second sentence of this
Section 11.1 and compliance by Seller and the Company with their respective
representations, warranties, covenants and agreements set forth herein prior to
the Closing, Buyer, for itself and its successors and assigns, waives any right
to assert any claim against Seller or its Affiliates at law or in equity,
relating to any matter described in clauses (a) through (i) (other than clause
(d)) of this Section 11.1, or otherwise disclaimed in this Section 11.1, whether
latent or patent, disclosed or undisclosed, known or unknown, in contract or
tort, now existing or hereafter arising.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

12.1 Assignment.

 

This Agreement and all the rights and powers granted hereby shall bind and inure
to the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.  This Agreement and the rights, interests and obligations
hereunder may not be assigned or otherwise transferred (including by transfer by
operation of law other than the laws of inheritance) by any party hereto,
without the prior written consent of both (a) Buyer and (b) Seller; provided,
however, that Buyer shall have the right to assign its rights and obligations
under this agreement to any Affiliate; provided, further, that no such
assignment or transfer shall relieve the assigning party of its obligations or
agreements hereunder or require the other parties hereunder to resort to any
such assignee or transferee prior to seeking any remedies against the assigning
or transferring party permitted under or pursuant to this Agreement.  Any
attempted assignment or transfer in violation of this Section 12.1 shall be null
and void.

 

12.2 No Third-Party Beneficiaries.

 

This Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.

 

12.3 Notices.  All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by nationally recognized overnight courier
service and shall be deemed given when so delivered by hand or facsimile or one
(1) Business Day after dispatch in the case of overnight courier service).  All
such notices or other communications shall be addressed as follows:

 

(i) if to Buyer or Buyer Parent or to the Company after the Closing to:

 

Landry’s, Inc.

1510 West Loop South

Houston, Texas 77027

Attn: Steven L. Scheinthal,

 

70

--------------------------------------------------------------------------------


 

Executive Vice President and General Counsel

 

with a copy (which shall not constitute notice) sent contemporaneously to:

 

Andrews Kurth LLP

600 Travis St.

Suite 4200

Houston, Texas 77002

Attn: Mark Arnold and J. Wesley Dorman, Jr.

 

(ii)  if to Seller or to the Company prior to or at the Closing to:

 

Isle of Capri Casinos, Inc.

600 Emerson Road

St. Louis, Missouri 63141

Attn: Eric L. Hausler, Chief Strategic Officer

Attn: Edmund L. Quatmann, Jr.,

Chief Legal Officer and Secretary

 

with a copy (which shall not constitute notice) sent contemporaneously to:

 

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attn: Paul Theiss and Andrew Noreuil

 

12.4 Headings.

 

The headings contained in this Agreement, in any Exhibit or Schedule hereto and
in the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

12.5 Counterparts.

 

This Agreement may be executed in one or more counterparts (including by means
of facsimile or electronic means including .pdf form), each of which when
executed shall be deemed to be an original but all of which taken together shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other parties.

 

12.6 Entire Agreement.

 

This Agreement and the Related Documents (and all exhibits and schedules to this
Agreement and the Related Documents) constitute the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, both oral and
written, relating to such subject matter.  Neither

 

71

--------------------------------------------------------------------------------


 

party shall be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein or in the Related Documents.

 

12.7 Amendments; Extensions and Waivers.

 

This Agreement may not be amended except by a writing signed by Buyer, the
Company and Seller.  Each of the parties hereto may, to the extent legally
allowed (a) extend the time for or waive the performance of any of the
obligations or other acts of any other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein, but only if such party shall have
delivered to the other parties hereto a writing to such effect signed by such
party.

 

12.8 Severability.

 

It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the Applicable Laws and
public policies applied in each jurisdiction in which enforcement is sought. 
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

12.9 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.

 

12.10 Consent to Jurisdiction.

 

EACH OF THE PARTIES HERETO (a) CONSENTS TO SUBMIT ITSELF TO THE EXCLUSIVE
PERSONAL JURISDICTION OF (i) ANY FEDERAL COURT LOCATED IN THE STATE OF DELAWARE
AND (ii) ANY DELAWARE STATE COURT IN CONNECTION WITH ANY DISPUTE THAT ARISES OUT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS, (b) AGREES THAT IT WILL NOT
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
FOR LEAVE FROM ANY SUCH COURT AND (c) AGREES THAT IT WILL NOT BRING ANY ACTION
RELATING TO THIS AGREEMENT OR ANY RELATED DOCUMENT OR ANY OF THE TRANSACTIONS IN
ANY COURT OTHER THAN A FEDERAL COURT SITTING IN THE STATE OF DELAWARE OR A
DELAWARE STATE COURT UNLESS VENUE WOULD NOT BE PROPER UNDER RULES APPLICABLE IN
SUCH COURTS.

 

72

--------------------------------------------------------------------------------


 

12.11 Waiver of Jury Trial.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (b) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (c) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (d) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.11.

 

12.12 Mutual Drafting.

 

The parties hereto agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement of document.

 

12.13 Other Properties.

 

Buyer agrees and acknowledges that in addition to owning and operating the
Biloxi Property, Seller and/or Affiliates of Seller operate certain other hotel
and casino properties and own certain other assets that are not located at, and
not used exclusively for the operation of the business located at, the Biloxi
Property.  Except as otherwise set forth in this Agreement, the parties agree
that: (i) Seller is not making any representations or warranties with respect to
any such properties or assets; (ii) Seller is not assigning or transferring to
Buyer any right, title or interest in, to or under any such assets or
properties; and (iii) none of such assets or properties shall be subject to any
restrictions by virtue of this Agreement.

 

12.14 Time of Essence.

 

Time is of the essence with respect to this Agreement and all terms, provisions,
covenants and conditions herein.

 

12.15 Specific Performance.

 

The parties hereby acknowledge and agree that the failure of Buyer or Seller to
perform its agreements and covenants hereunder, including its failure to take
all actions as are necessary on its part to consummate the transactions
contemplated hereby, will cause irreparable injury to Seller or Buyer,
respectively, for which damages, even if available, will not be an adequate
remedy.  Accordingly, each party hereby consents to the issuance of injunctive
relief (without

 

73

--------------------------------------------------------------------------------


 

requirement to post any bond or other security) by any court of competent
jurisdiction to compel performance of each party’s obligations and to the
granting by any court of the remedy of specific performance of its obligations
hereunder and the terms hereof.  For the avoidance of doubt, the parties agree
that Buyer or Seller may seek to compel specific performance by Seller or Buyer,
respectively, for the consummation of the transactions contemplated hereunder. 
Notwithstanding anything to the contrary in this Agreement, if all of the
conditions under Section 7.1 and Section 7.2 (other than those conditions that
may only be satisfied on the Closing Date, provided that such conditions are
capable of being satisfied) have been satisfied on or prior to the Expiration
Date, or have been waived in whole or in part by Buyer prior to the Expiration
Date, and Buyer fails to effect the Closing in breach of its obligations
hereunder, then (a) Seller shall have been caused irreparable harm, (b) money
damages will be inadequate to remedy such harm, and (c) Seller shall be
entitled, without the requirement of posting a bond or other security, to obtain
equitable relief, including obtaining an order requiring specific performance by
Buyer of the terms of this Agreement.

 

12.16 Attorneys’ Fees.

 

In the event of litigation relating to the subject matter of this Agreement, the
non-prevailing party shall reimburse the prevailing party for all reasonable
attorneys’ fees and costs of such party resulting therefrom.

 

ARTICLE XIII

 

GUARANTY

 

13.1 Buyer Parent Guaranty.  Buyer Parent hereby absolutely and unconditionally
guarantees (except for any conditions contained in this Section 13.1) the
payment and performance when due of all obligations, liabilities and
indebtedness of any kind, nature and description of Buyer and Buyer’s successors
and assigns under this Agreement to Seller.  Buyer Parent hereby expressly
waives any requirement that Seller exhaust any right or take any action against
Buyer.  In determining when payment, performance or discharge of obligation by
Buyer Parent is due, and the amount thereof, there shall be taken into account
any defenses or limitations to such payment, performance or discharge, and any
rights, remedies, counterclaims, reductions and set-offs Buyer Parent or Buyer
may have under this Agreement.  This is a guaranty of payment and performance
and not merely of collection.  Buyer Parent’s obligations under this
Section 13.1 are irrevocable.  Buyer Parent agrees that Seller may at any time
and from time to time, without notice to or further consent of Buyer Parent,
extend the time of payment of any of the obligations under this Section 13.1,
and may also enter into any agreement with Buyer Parent for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
or for any modification of the terms of this Agreement or of any agreement
between Seller and Buyer without in any way impairing or affecting Buyer
Parent’s obligations under this Agreement.  Buyer Parent agrees that the
obligations of Buyer Parent under this Section 13.1 shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure of
Seller to assert any claim or demand or to enforce any right or remedy against
Buyer or any other Person interested in the transactions contemplated by this
Agreement, (b) any change in the time, place or manner of payment of any of the
obligations or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of

 

74

--------------------------------------------------------------------------------


 

the terms or provisions of this Agreement made in accordance with the terms
thereof or any other agreement evidencing, securing or otherwise executed in
connection with any of the obligations under this Section 13.1, (c) the
addition, substitution or release of any entity or other Person interested in
the transactions contemplated by this Agreement, (d) any change in the corporate
existence, structure or ownership of Buyer Parent or any other Person interested
in the transactions contemplated by this Agreement, (e) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Buyer or any
other Person interested in the transactions contemplated by this Agreement,
(f) the existence of any claim, set-off or other right which Buyer Parent may
have at any time against the Company or Seller, whether in connection with the
obligations under this Section 13.1 or otherwise (other than as specifically set
forth in this Section 13.1), or (g) the adequacy of any other means Seller may
have of obtaining repayment of any of the obligations under this Section 13.1. 
To the fullest extent permitted by Applicable Law, Buyer Parent hereby expressly
waives any and all rights or defenses arising by reason of any Applicable Law
which would otherwise require any election of remedies by Seller.  Buyer Parent
waives promptness, diligence, notice of the acceptance of this Section 13.1 and
of the obligations under this Section 13.1, presentment, demand for payment,
notice of non-performance, default, dishonor and protest, notice of any
obligations under this Section 13.1 incurred and all other notices of any kind
(except for notices to be provided to Buyer, Buyer Parent and its counsel in
accordance with this Agreement or Applicable Law), all defenses which may be
available by virtue of any valuation, stay, moratorium law or other similar law
now or hereafter in effect, any right to require the marshalling of assets of
Buyer Parent or any other Person interested in the transactions contemplated by
this Agreement, and all suretyship defenses generally (other than defenses to
the payment of the obligations that are available to Buyer Parent or Buyer under
this Agreement).  Buyer Parent acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by this
Agreement and that the waivers set forth in this Section 13.1 are knowingly made
in contemplation of such benefits.  Buyer Parent acknowledges and agrees that
the provisions of Articles I and XII shall apply for all purposes of
interpreting and enforcing the provisions of this Article XIII.

 

* * * * *

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Signing Date.

 

 

BUYER:

 

 

 

 

GOLDEN NUGGET BILOXI, INC.

 

 

 

 

By:

/s/ Steven L. Scheinthal.

 

Name:

Steven L. Scheinthal

 

Title:

Vice President

 

 

 

 

BUYER PARENT:

 

 

 

 

LANDRY’S, INC.

 

 

 

 

By:

/s/ Steven L. Scheinthal

 

Name:

Steven L. Scheinthal

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

 

 

SELLER:

 

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

By:

/s/ Edmund L. Quatmann, Jr.

 

Name:

Edmund L. Quatmann, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

RIVERBOAT CORPORATION OF MISSISSIPPI

 

 

 

 

By:

/s/ Edmund L. Quatmann, Jr.

 

Name:

Edmund L. Quatmann, Jr.

 

Title:

Chief Legal Officer

 

Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------